Exhibit 10

WEBSITE SERVICES AGREEMENT

This Agreement (the “Agreement”) has been entered into as of the 1st day of
July, 2004 (the “Effective Date”), by and between iVillage, Inc. a Delaware
corporation (“IV”) located at 500 Seventh Avenue, New York, NY 10018 and Hearst
Communications, Inc., a Delaware corporation (“Hearst”) located at 959 Eighth
Avenue, New York, NY 10019 (each a “party,” and collectively, the “parties”),
and amends, restates, novates and supersedes that Amended and Restated Magazine
Content License and Hosting Agreement between the parties (in the case of IV,
being initially entered by its predecessor in interest) dated as of January 29,
2001 and amended effective as of June 18, 2001 and Apri l 5, 2002 (the
“Predecessor Agreement”).

1. Subject Websites, Certain Definitions.

    (a) Websites.

The websites that are the subject of this Agreement are those websites
heretofore hosted by IV and incorporated into the IV network (“Network”), being
the network of websites operated by IV under the IV brand, but excluding any IV
website which is hosted outside the United States and which does not have a
United States domain name (no foreign country code Top Level Domains) associated
with the U.S. editions of the following magazines (“Magazines”): Cosmopolitan,
Country Living, Good Housekeeping, Redbook, House Beautiful, Marie Claire, Town
& Country (collectively the “Existing Sites”); as well as those merchandising
websites associated with the Magazines listed at Exhibit A hereto (the
“Merchandise Sites”). When the Existing Sites and Merchandise Sites are referred
to collectively, they are known as the “Magazine Sites”. The services provided
to Hearst by IV pursuant to this Agreement shall include (i) migration of the
Merchandising Sites as set forth on Exhibit A, (ii) hosting, production and
maintenance of the Merchandising Sites and the Existing Sites as set forth on
Exhibits C, D, E and F , (iii) re-design of the Merchandising Sites and Existing
Sites, as set forth on Exhibit E-2 and (iv) implementation of the redesign for
the Existing Sites as set forth on Exhibit E-2; and such other services
specified hereunder (collectively referred to as the “Services”).

--------------------------------------------------------------------------------



(b) Certain Definitions.

“Content” means the text, pictures, sound, video, graphical elements and other
data contained in any web site, excluding all Marks.

“Enhancements” means the addition by IV of new textual or graphic elements to
Proprietary Content to render it distinct from the way such Proprietary Content
appear as published by Hearst in a publication other than on a Magazine Site
(other than such formatting changes as are necessary to display it on the
Internet), such as by the incorporation of Interactive Elements (as hereafter
defined). For purposes of this Agreement, excerpts and abridgements made
pursuant to Sections 6(b) or 7(c) or formatting revisions to Hearst Content or
Magazine Content made by IV in the normal course of producing or hosting any
Magazine Site shall not be deemed Enhancements.

“Hearst Content” means the Content that is proprietary to Hearst or its third
party licensors, which Content Hearst provides for inclusion on any Magazine
Site whether before or after the Effective Date, provided, however, that Hearst
Content provided to IV under this Agreement shall only include material with
respect to which Hearst owns sufficient electronic rights to license the use and
display of such material for use on the Network, it being understood that Hearst
shall not have any obligation to obtain such rights except with respect to
Hearst Content that Hearst has provided to IV. Hearst will inform IV of any
restrictions with respect to the use and display of such material outside of the
IV Network.

“Hearst Tools” means such software tools, programs or other technology that IV
has developed or hereafter develops for use within the Magazine Sites, which are
(i) developed originally and exclusively for Hearst; or (ii) redesigned at
Hearst’s request from IV Tools residing within the Magazine Sites. IV shall
advise Hearst when a Hearst Tool(s) is based on or includes third party
software, programs or technology and whether there exist any third party-imposed
restrictions on Hearst’s continued use after the termination or expiration of
this Agreement.

--------------------------------------------------------------------------------



“IV Content” means Content other than Proprietary Content used by IV on the
Network or any Magazine Site.

“IV Tools” means such software tools or programs or other technology that IV has
developed as of the Effective Date, or which IV may hereafter develop, and which
tools, programs or technology were not developed and used exclusively for
Hearst, as further explained at Section 6(d).

“Magazine Content” means any and all Content (other than advertising and
advertorials) published in any of the Magazines whether prior to or following
the Effective Date, and including, by way of example and without limitation,
articles, reportage, features, editorials, letters to the editor, reviews and
commentary, provided, however, that Magazine Content provided to IV under this
Agreement shall only include material with respect to which Hearst owns
sufficient electronic rights to license the use and display of such material for
use on the Network, it being understood that Hearst shall not have any
obligation to obtain such rights except with respect to Magazine Content that
Hearst has provided to IV.

“Marks” means any and those trademarks, trade names, service marks, trade dress,
logos, URLs, or identifying slogans of a party, whether or not registered, set
forth at Exhibit G and as added to by the parties from time to time.

“Original Site Content” means any original text, pictures, sound, video,
graphical elements and other data prepared by IV specifically for inclusion on a
Magazine Site based on ideas generated by either IV or Hearst and that is
actually included on any Magazine Site. Original Site Content includes but is
not limited to, functional interactive elements (“Interactive Elements’) and
Enhancements added to Hearst Content and Magazine Content. Interactive Elements
do not include interactive elements that IV has prepared or licensed for use
generally and not specifically for Magazine Sites, but do include interactive
elements and software tools, programs or technology developed exclusively for
Magazine Sites, pursuant to this Agreement, including Hearst Tools.

“Proprietary Content” means Hearst Content, Magazine Content, Hearst Tools,
Original Site Content and Third Party Work when referred to collectively. In the
event that Hearst Content or Magazine Content is edited or abridged by IV for
posting to a Magazine Site, such edited or abridged version shall nonetheless be
considered Hearst Content or Magazine Content, as applicable, and thus included
within Proprietary Content.

--------------------------------------------------------------------------------



“Third Party Tools” means software tools or programs or other technology
supplied by third parties for use in connection with the Magazine Sites.

“Third Party Work” means Content prepared by a Third Party retained by IV to
contribute Content to a Magazine Site.

2. Term.

This Agreement shall be effective from and after the Effective Date for a period
of three consecutive years (the "Term"). Each twelve month period from the
Effective Date is known as a “Contract Year”. Unless earlier terminated,
following the Term, this Agreement shall continue in effect automatically on a
month-to-month basis under the then-existing terms of the Agreement until such
time as the parties agree to any new terms or either party provides the other
with no less than ninety (90) days notice of termination of this Agreement.

3. Merchandise Sites

    (a) Migration and Relaunch.

IV agrees to migrate and relaunch each of the Merchandise Sites detailed on
Exhibit A to IV’s platform and incorporate them into the Network (but only in
association with the Existing Sites to which they relate).The Merchandising
Sites will be migrated and relaunched on IV’s platform such that upon relaunch
the Merchandising Sites operate in a manner and scope substantially equivalent
to that enjoyed prior to the migration to IV ( the “Migration Services”)
(subject only to restrictions imposed by the current hosts of such sites with
respect to the transfer of assets relating thereto and as a result, the
necessity for IV to recreate features that cannot be migrated). IV and Hearst
will use commercially diligent efforts to complete the Migration Services within
ninety (90) days of the Effective Date of this Agreement (provided if any prior
hosting agreement is not terminable within that time, the Migration Services
will be completed within ninety (90) days from the date of termination of such
agreement). Prior to relaunch, each of the Merchandise Sites will be subject to
acceptance testing by Hearst as set forth at Exhibit B. Hearst agrees to secure
the cooperation of the current hosts of the Merchandise Sites in order to effect
a timely, smooth transition to IV (or its designated third party vendor) so that
the Merchandise Sites may continue to operate following termination from their
existing hosts without interruption. Hearst will arrange for the current hosts
of the Merchandise Sites to continue to host such Merchandise Sites until the
date of their relaunch by IV. Hearst is responsible for securing, with the
assistance of a project manager designated by IV, all assets of the Merchandise
Sites (subject only to any limitations on availability imposed by the current
hosts), including but not be limited to images, text, and data collected, for
transfer to IV platform and Hearst is solely liable to pay any fees imposed by
the current hosts of the Merchandise Sites for services rendered through and
including the migration to IV provided, however, if migration and relaunch have
not occurred by one hundred twenty (120) days following the Effective Date (or,
if applicable , the date of termination of the prior hosting agreement) and such
delay is the direct result of IV’s failure to perform the Migration Services,
then in that event IV will be responsible for any further hosting and production
fees of the Merchandise Sites (which Hearst represents shall not exceed $32,000
per month) until migration and relaunch are complete. Hearst acknowledges and
agrees that IV shall not be responsible for delays in migration of the
Merchandise Sites resulting from (i) delays on the part of the existing host
providers; (ii) material modifications requested by Hearst to the scope of
Migration Services to be provided by IV; or (iii) failure by Hearst to conduct
acceptance testing in a timely manner as set forth in Exhibit B. Upon relaunch,
the Merchandise Sites will be supported by IV at IV’s data center and the
Merchandise Sites will be incorporated into the Existing Sites of the
corresponding Magazine in an integrated fashion, as reasonably determined by
Hearst, provided however that the overall scope is similar to that currently
enjoyed by the Merchandising Sites. It is understood and agreed that certain of
the features of the Merchandising Sites may be supported on platforms maintained
by IV’s third party vendors and that reference herein to IV’s platforms include
the platforms of such third party vendors. The date of relaunch for each of the
Merchandise Sites is referred to as the “Relaunch Date”.

--------------------------------------------------------------------------------



(b) Features and Production of Merchandise Sites.

Following the execution of this Agreement, IV and Hearst shall participate in
strategic, technical and creative discussions to determine appropriate
enhancements to be made for each Merchandise Site following the Relaunch Date,
it being agreed that the Merchandise Sites will be updated and enhanced in
accordance with a schedule (the “Enhancement Schedule”) and plan to be mutually
agreed to, and consistent with the production services set forth at Exhibit C,
taking into account the branding and identity of each respective affiliated
Magazine and the value-added propositions each Magazine offers its advertisers
for inclusion therein. Throughout the Term, the features (“Features”) on the
Merchandise Sites will be updated from time to time to include value-added
Features for Hearst advertisers and other Features as directed by Hearst
(provided IV shall not be required to conduct e-mailings on behalf of Hearst
advertisers to lists other than those maintained by Hearst or IV; that is, IV
shall not be required to conduct emailings to lists created and maintained by
advertisers independently of their relationship with Hearst, however, IV will
upon request conduct e-mailings to advertiser lists created as the result of an
advertiser’s collaboration with Hearst, such as in connection with a sweepstake
s) and IV will host, maintain, and provide production services, including
managing advertising inventory for such Merchandise Sites as set forth at
Exhibit C. At Hearst’s request, IV will procure “Rich Media” to support
advertising initiatives, meaning all advanced advertising technology (such as
but not limited to HTML, Dynamic HTML (DHTML), Enliven, Flash, Java, Javascript,
Audiobase, Bluestreak, Unicast) as opposed to standard advertising, which
describes static or animated graphic files and which are generally served by
DART or similar advertising services. In addition, IV will provide programming,
retooling, and reconfiguring necessary to make the Merchandising Sites fully
transportable to Hearst or another third party host, outside the environment of
the Network on a turn-key basis upon expiration or termination of the Term on an
on-going basis without significant interruption, with the same user interface
and interactive capabilities that were available prior to transition, provided
how ever that the hosting site is supported by Vignette software and maintains
similar capabilities and features as the IV Network, subject only to the facts
that (x links from and to the Network will no longer exist; (y) Hearst shall
have no right (other than as set forth herein at Section 20) to use IV Tools;
and (z) certain Features based on Third- Party Tools or Third- Party Work may
not be fully transportable). In connection with the foregoing, IV agrees to
create XML depositories of all Proprietary Content and to make cumulative
updates to such depositories, and to deliver to Hearst on a monthly basis flat
file “snapshots” of the Merchandising Sites. The XML depositories (exclusive of
message board posts) will reside during the Term on dedicated computers
maintained in IV’s data center and be available for Hearst to access. Hearst
employees requiring access will abide by IV’s security procedures and Hearst
agrees to hold IV harmless from any resulting damages from such use of and
access to the dedicated server, in each case in a manner comparable to that set
forth at Section 5(d).

--------------------------------------------------------------------------------



(c) Functionality.

In accordance with the Enhancement Schedule, IV will rebuild the Merchandise
Sites so that the Merchandise Sites will have the following functionalities: all
pages of the Merchandise Sites will be tagged and capable of tracking metrics;
newsletter templates will be in effect at each website, which requests it;
customer service rules will be operational at IV; standard, consistent ad spaces
will be implemented and the pages will be tagged and capable of receiving ads
through DART (or an alternative third party tracking service as reasonably
determined by IV and acceptable to Hearst); user interfaces to content
management tools will be established to enable Hearst employees to update the
Websites remotely, should Hearst choose to do so; and links will be established
to a site designated by Hearst for the purpose of selling subscriptions to the
Magazines on-line (“Hearst Online Subscription Sales Sites”). Except to the
extent expressly set forth in this Agreement, the Merchandising Sites will be
operated on a stand alone basis and will not be integrated into the iVillage
Network (except however that iVillage Network services and vendor agreements may
be utilized to provide certain services to the Websites), nor will they bear the
branding, indicia or trade dress of the iVillage Network.

--------------------------------------------------------------------------------



4. Inclusion in Network.      (a)  Incorporation.

During the Term of this Agreement, the Existing Sites will continue to be
incorporated into the Network in a manner no less favorable than they enjoyed
under the Predecessor Agreement, including, without limitation, referenced on a
static and permanent basis above the fold of the home page of the Network. IV
intends to redesign the Network so that the Magazine Sites will comprise one of
several vertical methods of content dissemination within the Network
(“Verticals”) and so that navigation throughout the Network will be enhanced by
increased searching capabilities. The Magazine Site Vertical will be distributed
throughout the Network in a manner no less favorable than the other IV Verticals
to reside within the Network. (Proprietary Content will be integrated throughout
the Vertical and the topics, subtopics and recommended areas relating to
Proprietary Content will be made available in a manner no less prominent than
non Proprietary Content. : In addition to the reference to the Existing Sites on
the home page of the Network above the fold, there will be a Magazines button
from which a flash will launch in the main promo spot on such home page.
Magazine links will also be promoted, individually or grouped, throughout the
Network on appropriate homepages and any other appropriate pages on the Network,
including, without limitation, any appropriate pages where other relevant IV
non-Magazine site links appear, and will be no less favorable in terms of size,
placement, rotation, prominence, frequency and ease of use, than any other IV
link, brand or name of any other IV Vertical on the Network. iVillage will
include links to relevant Magazine newsletters from Network Verticals as
iVillage deems appropriate. In addition, IV will provide search engine
capabilities throughout the Network with respect to the Magazine Sites, and will
prioritize search results such that links to Proprietary Content appearing
within the Magazine Sites is given prominence over links to the same Proprietary
Content as may be displayed on other non-Magazine Site pages in the Network.
Without limiting the generality of the foregoing, in the event any Existing Site
link or links appear on the Network together with any IV non-Magazine site link
that is in the form of a logo, such Existing Site link or links shall also be in
the form of a logo. The Merchandising Sites will be provided links from the
Existing Sites. During the term of this Agreement, IV shall create and place
links to the Network portal site homepage from the homepage of each Magazine
Site (and elsewhere within each such Magazine Site, as the parties may mutually
determine).

--------------------------------------------------------------------------------



Back to Contents

(b) Branding.

Each Existing Site will display the branding of IV in a manner to be mutually
determined, it being agreed however, that promptly following the effective date
hereof, each Magazine Site will be redesigned to emphasize the branding of the
Magazine on the masthead, as opposed to that of IV, provided however that, the
following information from the IV header must be included with IV’s branding:
links to the iVillage home page to the Verticals and to search functionality.
All IV branding on each Existing Site must comply with IV's branding standards
as communicated to Hearst from time to time. IV shall provide navigation
capabilities on the Network to and from each of the Existing Sites. Such
navigation capabilities shall be at least equal (including, without limitation,
with respect to size, placement, prominence, frequency and ease of use) to the
navigation capabilities provided by IV on the Network with respect to
non-Magazine Sites. Without limiting the foregoing, navigation from the Network
to each of the Existing Sites shall exist from every place on the Network where
navigation to all other non-Magazine Sites exists. In addition, where a
navigational tool is used to link to a majority of non-Magazine Sites, relevant
Existing Sites will also be linked with such navigational tool. All Hearst and
Magazine branding on the Network must comply with applicable branding standards
as communicated by Hearst to IV from time to time, and shall be subject to the
prior approval of Hearst, which shall be deemed given if Hearst does not respond
within five (5) business days of receipt of request for approval. No IV branding
shall appear within the Merchandising Sites. While fixed placements of
promotional mentions of the Magazine Sites will be approved by Hearst prior to
inclusion, the parties acknowledge that it is impractical to approve each
instance in which a promotion of Proprietary Content is included within the
Network, and therefore IV shall have reasonable discretion to make additional
promotional references, and will comply with Hearst’s request to remove any such
references that are not acceptable to Hearst. IV and Hearst shall mutually
determine guidelines to establish the circumstances under which Proprietary
Content will be displayed in the absence of the branding of the Magazines (by
way of example, where size restrictions preclude the inclusion of branding such
as in a related content box listing).

5. Services.     (a) Hosting.

During the Term of this Agreement, IV will provide Internet hosting services for
each Magazine Site as described at Exhibit D, in consideration for the license
granted herein. IV will make the Magazine Sites publicly available to Internet
users on a basis consistent with the performance standards set forth on Exhibit
D, which may be amended from time to time, by mutual agreement. IV shall, using
industry standard methods, prevent unauthorized access to any shadow site of any
Magazine Site, any restricted areas of each Magazine Site and any databases or
other sensitive material generated from or used in conjunction with such
Magazine Site, as required by Hearst.

--------------------------------------------------------------------------------



Back to Contents

(b) Production.

Throughout the Term of this Agreement, IV agrees to provide production services
(“Production Services”) to the Existing Sites as more fully described at Exhibit
E and in this Section 5(b), but in any event, at a service level no less
favorable than the level of Production Services and furnishing of the number of
Features heretofore enjoyed by the Existing Sites under the Predecessor
Agreement. The Production Services for the Existing Sites specifically include
(i) support of Content Distribution Relationships, Branding Extensions and
Syndication Arrangements as defined at Section 8 herein; and (ii) support of
E-Commerce activities on the Existing Sites as described at Section 10 herein.
In addition, IV will provide programming, retooling, and reconfiguring necessary
to make the Existing Sites fully transportable to Hearst or another third party
host and operable outside the environment of the Ne twork on a turn-key basis
upon expiration or termination of the Term on an on-going basis without
significant interruption, with the same user interface and interactive
capabilities that were available prior to transition, provided however that the
new hosting site is supported by Vignette software and maintains similar
capabilities and features as the IV Network, subject only to the facts that (x)
links from and to the Network will no longer exist; (y) Hearst shall have no
right (other than as set forth herein at Section 20) to use IV Tools; and (z)
certain Features based on Third-Party Tools or Third-Party Work may not be fully
transportable). In connection with the foregoing, IV agrees to create XML
depositories of all Proprietary Content and to make cumulative updates such
depositories; to deliver to Hearst on a monthly basis flat file “snapshots” of
the Magazine Sites; and to create a separate database in a form to be mutually
agreed of all Magazine User Data as defined at Section 6(i). The XML
depositories (exclusive of message board posts) will reside during the Term on
dedicated computers maintained in IV’s data center and be available for Hearst
to access. Hearst employees requiring access will abide by IV’s security
procedures and Hearst agrees to hold IV harmless from any resulting damages from
such use of and access to the dedicated server, in each case in a manner
comparable to that set forth at Section 5(d) .

--------------------------------------------------------------------------------



(c) Staffing.

Throughout the Term, IV shall make sufficient responsible employees, as more
fully detailed at Exhibit E-1, available to perform IV’s obligations set forth
herein and to review and/or improve any changes or developments in the
management, maintenance, design, operations, marketing and creative aspects of
the Magazine Sites. Hearst shall be entitled to phone consultations, meetings,
strategic consultations and brainstorming sessions at its request. IV shall
implement any changes or developments in a timely manner that result from all
meetings and consultations. From time to time at Hearst’s request, IV shall
redeploy staff to create Hearst Tools or to provide greater support to one or
more Magazine Sites designated by Hearst, based on Hearst’s branding priorities,
provided that no fewer than and no more than twenty three employees,
freelancers, or the equivalent thereof (in the case of circumstances where
multiple persons performing disparate tasks comprise the equivalent of a single
person) shall be designated exclusively to Hearst at any given time. Hearst
shall also be entitled t o the services of an additional nine (9) non-dedicated
employees or the equivalent thereof (in the case of circumstances where multiple
persons performing disparate tasks comprise the equivalent of a single person)
who will perform services as set forth at Exhibit E-1. IV shall be entitled to
deploy additional employees and/or freelancers, at no additional charge to
Hearst, to aid in the migration of the Merchandise Sites, provided all
freelancers shall be retained on terms such that ownership of the results of
their work product vests in the parties, consistent with the terms of this
Agreement. IV and Hearst reasonably anticipate that the staff described at
Exhibit E-1, shall be sufficient to perform all of IV’s required Services
hereunder.

(d) Content Management.

During the Term IV shall grant Hearst access to a content management application
(“Content Management Application”) as permitted by Hearst’s site license solely
for the purposes described in this subparagraph, which Hearst may elect to
deploy at its discretion (if being recognized that Hearst may make greater use
of it in connection with certain of the Magazine Sites than at others) provided
that: (i) each Hearst employee complies with the confidentiality and right to
use provisions provided for in the license agreement entered into between
iVillage and Vignette Corporation (the “Vignette License Agreement”) and (ii)
each employee completes training on the software to IV’s reasonable
satisfaction. Following training, Hearst will require its employees to comply
with IV’s copy edit and quality control processes, to coordinate through IV with
respect to art and production issues, to consistently report to IV with respect
to which articles have been made live and to continuously update IV on features
that have been updated. Hearst agrees to hold IV, its directors, officers,
agents and employees harmless from and against any damages, costs or liabilities
resulting from a Hearst employee’s use of and access to the Content Management
Application, including without limitation attorneys’ fees, including any claim
by Vignette alleging a breach by a Hearst employee of any right to use or
confidentiality provisions provided for in the Vignette License Agreement. The
parties anticipate that ongoing production of the Magazines Sites will be
performed in part by IV and in part by Hearst, with certain original content and
editorial material to be provided by Hearst using the Content Management
Application. IV will provide Hearst with password-protected remote access to the
Content Management Application to enable Hearst to produce and update the
Magazines Sites. To the extent that IV is responsible for production, IV agrees
to perform such services promptly in accordance with the timetables at least as
prompt as those heretofore enjoyed by Hearst or as the parties may from time to
time agree. During the Term of this Agreement, IV will post monthly updates to
each of the features on each Magazine Site tied to content in the latest issue
of the associated Magazine, as provided by Hearst.

--------------------------------------------------------------------------------



(e) Maintenance Services.

During the Term of this Agreement, IV will provide maintenance services as
specified in Exhibit F hereto (the “Maintenance Services”).

(f) Driving Users/Subscriptions.

IV agrees to use best industry practices to drive new and repeat user traffic to
the Magazine Sites using its own search engines and other internal IV resources
at all times during the Term, including without limitation the use of metatags
and other mechanisms to optimize results of search engine technology, provided
however that IV shall have no obligation market the Magazine Sites outside of
the IV Network or incur costs which may be associated with marketing outside of
the IV Network. IV also agrees to use commercially reasonable efforts to entice
users to purchase subscriptions to the Magazines, as well as to other Hearst
magazines, via links to Hearst Online Subscription Sales Sites and shall
diligently support all subscription initiatives presented by Hearst. IV shall
create and maintain subscription sale links from pages of the Magazine Sites
specified by Hearst to such sales sites.

--------------------------------------------------------------------------------



(g) Metric Tracking.

Throughout the Term, IV will maintain metric tracking separately segmented for
the Magazine Sites at a level at least comparable to that heretofore provided by
IV’s application service provider Omniture and IV shall provide the results of
that analysis to Hearst on a weekly basis. In addition, IV will arrange for no
less than twenty (20) employees of Hearst to have access remotely to such metric
tracking application, provided Hearst complies with any restrictions on use in
the application service provider’s license, the Hearst employees complete
training on the application, and Hearst agrees to hold IV harmless from any
resulting damages from such use of and access to the application, in each case
in a manner comparable to that set forth at Section 5(d) above with respect to
the Content Management Application. In the event that IV’s site license will not
allow such direct access by Hearst employees, IV agrees to use diligent efforts
to negotiate an extension of such license to Hearst, and Hearst agrees to
cooperate in that regard.

6. Magazine Sites Control and Ownership.      (a) [intentionally omitted]

 

--------------------------------------------------------------------------------



(b) Editorial Control.

Notwithstanding anything to the contrary contained herein, Hearst retains
complete editorial and creative control over all aspects, including Original
Site Content and Third Party Work, of the Magazine Sites. Hearst will be solely
responsible for creating (other than Original Site Content, Third Party Work and
IV Content), managing, editing, reviewing, deleting and otherwise controlling
all Content, including all user-generated Content, with respect to the Magazine
Sites. IV shall post no Content other than Proprietary Content and
user-generated Content to the Magazine Sites without Hearst’s prior written
approval. Proprietary rights to IV Content posted to a Magazine Site with
Hearst’s approval shall remain with IV or its licensors, and Hearst shall not
acquire any ownership rights in such IV Content even though it appears on a
Magazine Site. IV shall not supplement, modify, alter or excerpt the Hearst
Content and Magazine Content (other than modifications strictly necessary to
upload the Hearst Content and Magazine Content to the Web site), without
Hearst's prior written consent; provided, however, that IV may, without seeking
Hearst's prior written consent, use reasonable excerpts of any Proprietary
Content both on and off the Network solely in connection with its promotion,
marketing and advertising of the Magazine Sites and the Network and other
activities calculated to draw traffic to the Magazine Sites and the Network
(unless Hearst shall have informed IV of restrictions prohibiting such use). No
article, excerpt or other subset of subject matter of the Proprietary Content
may be reproduced on the Network without the proper attribution to the Magazine
or Magazine Site in which such Proprietary Content appeared and to the author or
authors (where required) and the copyright owner to the same extent and in the
same manner set forth in the original form of the Hearst Content or Magazine
Content provided by Hearst or in its original form on a Magazine Site, unless
expressly agreed by the parties pursuant to the provisions of Section 4(b)
above. Hearst acknowledges that, by only providing Hearst with the ability to
publish and distribute the Content of third parties (being user postings but
excluding IV Content), IV is acting, to the maximum extent allowable by law, as
a passive conduit for the distribution and publishing of such user-generated
Content. IV has no obligation to Hearst, and undertakes no responsibility, to
review Hearst Content, Magazine Content or user-generated Content to determine
whether any such Content may incur liability to third parties. Notwithstanding
anything to the contrary contained herein, if IV reasonably believes that any
Content on a Magazine Site may create liability for IV, Hearst agrees that,
after prior notice to Hearst (if reasonably possible under the circumstances),
IV may remove such Content and/or the applicable Web site(s) as IV believes is
prudent or necessary to minimize or eliminate IV's potential liability.

--------------------------------------------------------------------------------



(c) Work for Hire.

All Original Site Content, Third-Party Work and Hearst Tools, including but not
limited to derivative works, domain names, URL’s, artwork, logos, graphics,
video, text, data, and other materials supplied by or on behalf of IV to Hearst
in connection with this Agreement and including Original Site Content and Third
Party Work produced pursuant to the Predecessor Agreement as well as hereunder,
but excepting only materials supplied by subcontractors and third party vendors
as to which such third parties retain rights (and as to such third parties, IV
agrees to use commercially reasonable efforts to acquire work on a work made for
hire basis or alternatively to acquire a perpetual license for Hearst) shall be
deemed to be “works for hire” and shall be the sole and exclusive property of
Hearst. Original Site Content, Third Party Work and Hearst Tools are referred to
collectively as the “Hearst Property”. To the extent any Hearst Property may for
any reason not be deemed a work for hire, IV does hereby grant and assign to
Hearst all right, title and interest which IV may have now or in the future
acquire in and to such Hearst Property, including but not limited to all
copyrights and other intellectual property rights. IV shall not post any Hearst
Property to the Magazine Sites without the prior approval of Hearst, which shall
be deemed denied if not granted affirmatively in writing or in oral
conversation.

(d) IV Software and Technology.  

Hearst understand and agrees that IV, in performing its obligations hereunder,
may incorporate or use IV Tools in connection with the Hosting Services,
Production Services and incorporation of the Magazine Sites into the Network. By
way of example, IV Tools could include without limitation toolbars for
maneuvering between pages, search engines, and Java applets, quiz technology,
newsletter templates. In the event any IV Tools are incorporated by IV into or
are used IV in connection with any Magazine Site, or any IV Tools are used to
manipulate Proprietary Content for distribution on the Magazine Site or through
the Network, then IV hereby grants to Hearst during the Term of this Agreement a
worldwide, non-exclusive, nontransferable, royalty-free, free right to use the
IV Tools on and in connection with the Magazine Sites and as permitted hereunder
at Sections 8(a) and (c) hereunder. By way of example, the text (e.g., clues)
and page graphics apparent to a viewer of a quiz shall, as between the parties,
be Proprietary Content. The underlying graphic template and the application that
runs the quiz shall be an IV Tool. However, if Hearst requests IV to create a
Hearst Tool, or technology exclusively for Hearst, such application, tool or
technology shall be deemed a work made for hire and included within Original
Site Content.

(e) Third Party Tools. 

Hearst understand and agrees that IV, in performing its obligations hereunder,
may incorporate or use Third Party Tools in connection with the Hosting
Services, Production Services and incorporation of the Magazine Sites into the
Network. In the event any Third Party Tools are incorporated by IV into or are
used IV in connection with any Magazine Site, or any Third Party Tools are used
to manipulate Proprietary Content for distribution on the Magazine Sites or
through the Network, then IV hereby grants to Hearst during the Term of this
Agreement a worldwide, non-exclusive, nontransferable, royalty-free, free right
to use the Third Party Tools on and in connection with the Magazine Sites and as
permitted under Sections 8(a) and (c) hereunder, subject however, to any third
party-imposed restrictions on such use, but only during the Term of this
Agreement and any transition period permitted under Section 20 hereunder
(provided such third party licenses allow for such use during the transition
period in question).

--------------------------------------------------------------------------------



(f) Derivative Works.

Without limiting the generality of the foregoing, Hearst may, in its sole
discretion, modify, edit, add to, delete from, distribute, license, duplicate,
use, and otherwise exploit the Proprietary Content in any manner and by any
means, media, method, device, process or medium now known or hereafter
developed, including, without limitation, making derivative works (as defined at
17 U.S.C. § 101 et seq) thereof, in all cases without accounting to IV. For the
avoidance of doubt, Hearst’s entitlement to exploit Proprietary Content and make
derivative works based thereon without accounting to IV applies to Proprietary
Content created or licensed during the Term hereof or created pursuant to the
Predecessor Agreement, notwithstanding anything to the contrary in such
Predecessor Agreement, and thus “Derivative Works” and “Joint Derivative Works”,
as those terms were used in the Predecessor Agreement, may be exploited by
Hearst without accounting to IV and Joint Derivative Works, as that term is used
in the Predecessor Agreement may be exploited by IV without accounting to
Hearst, provided IV removes all Proprietary Content therefrom prior to any
exploitation. For the avoidance of doubt, Proprietary Content does not include
any IV Tools or Third Party Tools, but does include Hearst Tools. Hearst, at its
sole expense, shall have the sole right to register such Proprietary Content for
copyright protection (provided however, to the extent Proprietary Content
operates based upon an IV Tool or Third Pary Tool, Hearst will so indicate on
the registration form and will make no claim to ownership of such IV Tool or
Third Party Tool, and Hearst will comply with the restrictions on use of such IV
Tools and Third Party Tools set forth herein). IV agrees that it will not at any
time do or cause to be done any act or thing contesting or impairing or intended
to impair the foregoing ownership rights of Hearst and IV will execute and
deliver any additional documents which Hearst deems necessary to further
evidence Hearst's ownership of copyright or other rights described herein. If IV
fails or neglects to execute such additional documents, Hearst may do so in IV's
name and IV hereby appoints Hearst as its irrevocable attorney-in-fact solely
for the purposes described herein.

--------------------------------------------------------------------------------



(g) IV Content.

All IV Content used on or in connection with the Network, is and shall remain
the sole and exclusive property of IV and/or its third party licensors and
Content providers. Nothing herein shall be construed to grant to Hearst any
right, title or interest in or to any such IV Content, and Hearst agrees that it
shall not at any time make any claim to any right, title or interest in or to
the such IV Content.

(h) URL'S.

Except with respect to the URL www.magazines.ivillage.com, all other Magazine
Site URL's shall be the sole and exclusive property of Hearst. If any Magazine
Site is removed from the Network IV will take all necessary steps to transfer
ownership and control of all associated URL’S to Hearst. The Network portal site
URL is and shall remain the sole and exclusive property of IV. All other Network
URL's shall remain the property of IV or its Network partners, as the case may
be.

(i) User Information.

The parties agree that any and all user data (e.g. name, address, e-mail
address, etc.) that is collected through (i) any user registration process on
the Network sites other than the Magazine Sites from users that expressly
"opt-in" to sharing their information with Hearst; (ii) any user registration
process, newsletter subscription offer or other user data collection area on the
Magazine Sites from users that expressly “opt-in” to sharing their information
with Hearst and/or third parties on whose behalf Hearst may make offers;
together with all aggregated non-personally identifying information collected
from users of the Magazine Sites or that is associated solely with users going
to and from the Magazine Sites from other locations of the Network , together
with all user data and performance tracking data collected by IV from the
Magazine Sites, including data regarding user tracking, page views, unique
visitors and other user information that may be obtained with respect to the
Magazine Sites ("Magazine User Data)”, shall be jointly owned by the parties;
and each party shall be free to use such information without the consent of, or
accounting to the other party solely in accordance with all Applicable Law (as
defined at Section 11) and subject to any restrictions on transfer or disclosure
of such information to third parties (which IV agrees to inform Hearst of in the
instance of aggregated data and data provided from general IV opt-ins). Data
collected from non Magazine Sites (other than that included within Magazine User
Data) shall be referred to as “IV User Data” and Hearst shall have no
entitlement thereto. Non-personally identifiable aggregated information that is
provided to Hearst hereunder shall not be identified to third parties as data
derived from the IV Network without iVillage’s consent and shall not be matched
to outside data sources in order to identify the user for marketing purposes, if
that user has not previously provide Hearst with an opt-in permission. IV agrees
to make Magazine User Data available to Hearst on a read-only basis, and to
deliver such Magazine User Data to Hearst on a monthly basis in a mutually
agreed upon format. IV also agrees to segregate Magazine User Data from IV User
Data in a separate database. Magazine User Data shall not include any data
collected by Hearst or its affiliates from users who supply such information on
Hearst’s Online Subscription Sales Sites and such data shall be the sole and
exclusive property of Hearst and IV shall have no right, title or interest in or
to such data.

--------------------------------------------------------------------------------



(j) Network Control.

Notwithstanding anything to the contrary provided for in this Amendment, IV
shall have complete editorial control over the Network (exclusive of the
Magazine Sites), specifically including but not limited to its offers, services,
products and the size and location of its advertising inventory. IV reserves the
right to suspend, modify or discontinue any part (exclusive of the Magazine
Sites) of the Network in its sole discretion.

7. License.

During the Term of this Agreement, Hearst hereby grants to IV a non-exclusive
royalty-free, worldwide license, with no right to sublicense (except as may be
expressly permitted pursuant to Section 8) or to sell, to:

(a) Perform.

Electronically reproduce and distribute, and publicly perform and display the
Proprietary Content on the web in conjunction with the Network, all in
connection with the Services to be provided by IV pursuant to this Agreement;
and

(b) Enhance.

Abridge and excerpt, add Enhancements to and otherwise edit Hearst Content and
Magazine Content and make such changes to Proprietary Content as are necessary
to display it electronically on the Magazine Sites and Network; and

(c) Promote.

Reproduce and distribute through any media now known or hereafter developed
excerpts of the Proprietary Content solely in advertisements for and marketing
and promotional materials related to the Network and the Magazine Sites.

--------------------------------------------------------------------------------



8. Distribution.     (a) Content Distributors.

Hearst shall have the right to establish relationships with third-party online
distributors for such distributors to carry portions of Proprietary Content from
the Magazine Sites on the distributors' sites (including works based on IV
Tools, provided any Works based on IV Tools will be run exclusively on IV’s
servers), with links back to the Magazine Sites as well as links to Hearst’s
Online Subscription Sales Sites ("Content Distribution Relationships"), provided
that Hearst shall not license portions of any single Magazine Site to a third
party in a manner that would substantially replicate that site. Hearst shall be
entitled to enter Distribution Arrangements without IV’s consent, and except
under the circumstances set forth at Section 8(d) hereunder, without accounting
to IV.

(b) Brand Extensions.

Hearst shall have the sole and exclusive right to enter into branding extension
arrangements (“Branding Extensions”) for its Magazines, including Proprietary
Content, with third parties at its discretion. Hearst shall be entitled to enter
into Branding Extensions without IV’s consent and, except under the
circumstances set forth at Section 8(d) hereunder, it may enter such
relationships without accounting to IV.

(c) Syndication.

Hearst shall have the sole and exclusive right to syndicate portions of the
Magazine Sites anywhere on the Internet, and in addition may itself place, or
may license third parties to place, Content branded by any of the subject
Magazines anywhere on the Internet, including works based on IV Tools (provided
any Works based on IV Tools will be run exclusively on IV’s servers), including
without limitation creating “mini-sites” (collectively “Syndication
Arrangements”) without obligation to IV, provided Hearst shall not license
portions of any single Magazine Site to a third party in a manner that would
substantially replicate the that site. Hearst shall be entitled to enter
Syndication Arrangements without IV’s consent and, except under the
circumstances set forth at Section 8(d) hereunder, it may enter such
relationships without accounting to IV.

--------------------------------------------------------------------------------



(d) Cooperation and Commissionable Arrangements.

Notwithstanding anything herein to the contrary, IV shall be entitled to propose
Content Distribution Relationships, Branding Extensions and Syndication
Arrangements to Hearst for Hearst’s consideration, provided IV shall have no
authority to enter any such relationship without Hearst’s prior written consent,
which (with the exception of arrangements with AOL, Yahoo, MSN and Earthlink)
may be declined by Hearst for any reason. Proposed distribution agreements with
AOL, Yahoo, MSN and Earthlink shall be subject to the parties’ mutual approval,
consent not to be unreasonably withheld (it being agreed that Hearst may
withhold consent to any arrangement that would afford it a lower percentage of
Paid Subscription Revenue (as defined at Section 14(c)) than it receives with
respect to subscription sales as to which IV is entitled to a Commission (as
defined at Section 14(c)) and that in such event, Hearst shall be entitled to
enter into its own arrangement with such entity if so doing would result in a
percentage of Paid Subscription Revenue to Hearst equal or superior to that
yielded herein based on subscription sales as to which IV is entitled to a
Commiss ion). IV shall provide reasonable cooperation and technical assistance
in respect of any Content Distribution Relationship, Branding Extension or
Syndication Arrangement (collectively the distributors of any such arrangements
referred to as “Distributors”) that may be established by Hearst (regardless of
whether IV assisted in arranging such relationship), including, without
limitation, assistance in optimizing links, as part of Production Services. IV
shall not be entitled to any Commission or revenues earned in connection with
any such arrangements except in the following circumstances: in the event that
IV assists in arranging an agreement with a Distributor accepted by Hearst, or
in the event that Hearst agrees to enter a relationship with AOL, Yahoo, MSN or
Earthlink (Distributor arrangements assisted by IV, collectively with
arrangements with AOL, Yahoo, MSN or Earthlink are referred to as “IV Assisted
Distribution Deals”), and such arrangement establishes a link from the
Distributo r to the Network that in turn may lead to a link to a Hearst Online
Subscription Sales Site, as opposed to or in addition to a link from the
Distributor directly to the Hearst Online Subscription Sales Site without
intermediate link to the Network (such links hereafter referred to respectively
as Intermediate Links and Third Party Links), and provided IV agrees to share a
portion of its Commission with such Distributor as requested by Hearst (subject
to the following sentence) then in such event IV shall be entitled to a
Commission as a result of subscription sales generated via the Intermediate
Links as set forth herein at Section 14(c), and IV shall be solely responsible
for accounting to and paying a share of its Commission to such Distributor and
IV shall indemnify Hearst and hold it harmless from any failure of IV to so
account and pay. In the event that an IV Assisted Distribution Deal that is
accepted by Hearst includes an Intermediate Link and a commission to the
Distributor equal to or in excess of the Commission to which IV would be
entitled pursuant to Section 14(c) hereunder (“a Deficit Deal”), then Hearst
will pay IV a “Courtesy Commission” of 10% of Paid Subscription Revenue as
hereafter defined, and in exchange, IV will facilitate such Intermediate Link,
it being agreed that IV shall not be required to accept any Intermediate Link
from an IV Assisted Distribution Deal that would result in IV receiving no
Commission (however, IV shall be required to accept Intermediate Links from
relationships with Distributors that are not IV Assisted Distribution Deals).
For the avoidance of doubt, IV shall not be entitled to any Commission as a
result of subscription sales generated via Third Party Links established by any
Distributor, nor shall IV be entitled to commission on the basis of Intermediate
Links from relationships with Distributors that are not IV Assisted Distribution
Deals. IV shall be deemed to have assisted in securing an arrangement with a
Distributor if it brings to Hearst an opportunity that Hearst could not have
secured for itself or if, at Hearst’s request, IV actively assists in sales
presentations and/or negotiation with a Distributor procured by Hearst.

--------------------------------------------------------------------------------



9. [intentionally omitted]     10. Merchandise and E-Commerce.

Hearst shall itself be entitled, and shall be entitled to allow third party
partners to merchandise, sell or promote products and services on the Magazine
Sites or via links from the Magazine Sites without permission from or payment to
IV provided that no more than one graphic element and one text link is placed on
any page, and provided Hearst will respect any reasonable advertising
exclusivities IV may have granted relating to an Existing Site (it being agreed
that a magazine subscription offer shall not count as a graphic element or text
link for purposes of this limitation). At Hearst’s request, such links may
connect to pages within the Magazine Sites dedicated exclusively to e-commerce.
Hearst shall be entitled to place additional graphic elements and text links on
any page, and any additional elements will be billed to Hearst at a rate
equivalent to the average rate net of all discounts and agency fees charged by
IV to other customers for similar elements over the most recent three months.
Hearst shall also be entitled to offer premium services (such as paid content)
on the Magazine Sites, provided that Hearst shall not restrict a substantial
portion (meaning fifty (50%) percent or more) of any Existing Site to paid
viewers. Hearst shall be entitled to retain 100% of the revenue from such sales.
Hearst retains the right to conduct promotional activities with respect to such
e-commerce; provided, however that for the benefit of IV Hearst agrees that all
e-commerce shall be conducted in accordance with applicable local, state and
Federal law including, without limitation, consumer protection laws. Hearst also
reserves the right to sell goods and services anywhere on the Internet outside
the Network without permission from or payment to IV.

--------------------------------------------------------------------------------



11. Privacy Policies, Terms of Service and Compliance.

The Magazine Sites will be governed by privacy policies and terms of service
consistent with past practices under the Previous Agreement, and which must
allow for IV to share user data and personally identifiable information
collected on the Magazine Sites about users of the Magazine Sites with Hearst
provided that a user has opted in to share their information with Hearst. IV
agrees that at each place on the Magazine Sites where registration is required,
including without limitation, newsletter subscription offers, it will offer the
user the opportunity to opt-in to sharing its personally identifiable
information with Hearst and with third-parties who may have offers that Hearst
believes would be of interest to the user. In addition, IV will incorporate
opt-in language provided by Hearst designed to assure that all user-generated
Content and personally identifiable information collected through reader
surveys, polls, feed-back areas and the like may be used for editorial purposes
(exclusive of personally identifiable information provided through enrollment in
the message board and online community service unless users have opted-in to
have their information shared with Hearst in the registration process), but
inclusive of personally identifiable information which may be posted by users to
the message boards and online community on the Magazine Sites). In addition, if
Hearst elects to conduct e-commerce or restricts portions of the Magazines to
users who pay for access, IV will incorporate into the Hearst service related
registration process opt-in language provided by Hearst designed to ensure that
personally identifiable information about purchasers of such services is
available to Hearst. The parties intend for the Websites and the email marketing
practices related thereto at all times be in compliance with all applicable
laws, regulations, and industry guidelines, whether now existing or subsequently
enacted (collectively “Applicable Laws”), including without limitation, the
Children’s Online Privacy Protection Act (“COPPA”), American Society of Magazine
Editors’ Guidelines on Best Practices for Digital Media, CARU guidelines on
advertising to children, and all applicable federal or state anti-spamming
statutes. Unless otherwise agreed upon by the parties, the parties shall consult
on how to best comply with such Applicable Laws, and IV will institute, subject
to commercial reasonableness, such measures, such as cookies, blocking
mechanisms based on age, and other tools and functions as Hearst requests
(collectively “Compliance Tools”) to comply with such Applicable Laws. IV agrees
to delete any postings (should it become aware of any such posting) that it
believes, or that Hearst believes in its reasonable judgment, could give rise to
liability of any nature whatsoever. It is agreed and understood however that IV
will not monitor user content posted to any message boards on the website. With
respect to the conduct and contests and sweepstakes, the conduct of e-commerce,
the collection and management of personally identifiable information, and
management and dissemination of e-mail/mailing lists (collectively the
“Compliance Hotspots”) it shall be the responsibility of the party in a position
to control and direct the activity involved to ensure that such Compliance
Hotspot does not give rise to any legal liability. For example, Hearst shall
have the responsibility to ensure that contests conducted by third party vendors
or advertisers contracted by Hearst are conducted in compliance with applicable
laws, and IV shall have such responsibility for contests conducted by IV,
provided however that in the event IV does not conduct the activity but the
activity is conducted within a Magazine Site, iVillage shall have the right to
review the rules solely for the purpose of assuring that the relationship of the
parties is accurately described and that any page residing on the Network
complies with IV’s opt-in permission policy. Similarly, with respect to list
management, to the extent that IV’s customer service department has
responsibility for managing opt-ins and opt-outs, IV shall have responsibility
to ensure that requests are handled in a fashion that does not give rise to
legal liability. Hearst shall be solely liable for assuring compliance with
Applicable Laws with respect to the collection and management of personally
identifiable information on any Hearst Online Subscription Sales Sites.

--------------------------------------------------------------------------------



12.
Promotion.     (a)
Marketing.

Both parties shall actively promote the availability of the Magazine Sites via
the Network. Further, the parties shall from time-to-time work together in good
faith to identify, develop and pursue joint marketing and promotional activities
that are designed to enhance the value of the Magazine Sites and the Network,
subject, however, to Hearst’s rights pursuant to Sections 6 and 8. The parties
will also work together in good faith to promote the availability of
subscription sales to Hearst’s Magazines on the Internet, including on the
Network. The parties shall mutually agree on the budget, Content and development
schedule of any such activities prior to the launch thereof. Each party shall
assign a point of contact within such party's organization to coordinate any
joint marketing or promotional activities.

(b) Press Releases.

Any future press releases relating to this Agreement shall be mutually approved
in writing by the parties prior to any distribution thereof.

13. Non-Compete.

IV hereby agrees that during the Term of this Agreement it will not, without the
prior written consent of Hearst, (a) enter into any agreement to include as part
of the Network any magazine site (meaning a U.S. edition of a web site that is
maintained as an on-line adjunct to a magazine or associated with the magazine
of a third party), if such magazine site may reasonably be construed to be
competitive with any of the Magazines or Magazine Sites or if such third party
magazine site is branded throughout by the branding of a magazine that may
reasonably be construed as competitive to the Magazines; (b) display on the
Magazine Sites advertising or other promotional materials from magazines of
third parties that may reasonably be construed to be competitive with any of the
Magazines; or (c) display on the same web page of the IV Network (exclusive of
the IV footer) the brands, logo, Marks or Proprietary Content of any of the
Magazines with the brands, logo or Content of any magazine that may reasonably
be construed to be competitive with any of the Magazines, in such a way that it
appears that the brands, logos, Marks or Proprietary Content of the Magazine are
co-branded or otherwise affiliated with the brands or logos or Content of any
such competitive magazines. Subject to the restrictions set forth in subparts
(a)-(c) above, nothing herein shall be construed to limit IV from (d) creating
and distributing its own email newsletters and print publications branded with
marks owned or licensed by IV; (e) accepting paid or barter advertising or
sponsorship from a competitive Magazine (provided such advertising shall not
appear on any Magazine Site or other page of the Network in which Proprietary
Content appears; (f) obtaining Content for integration within the IV Network
from third parties including print publications from non-Hearst related
publications that are competitive with the Magazines; or (g) from entering into
any other business or contractual relationship or arrangement with any other
entity including, without limitation, for a co-branded page or area within a
site with a magazine that is competitive with one of the Magazines provided such
co-branded page or area is not directly linked to or part of any Magazine Site,
and so long as such relationship or arrangement is not in violation of subparts
(a), (b) or (c) above.

--------------------------------------------------------------------------------



14.
Consideration.     (a)
Consideration.

In full and complete consideration for all Services to be provided hereunder
(except as set forth at Section 14(b) below, IV shall be entitled to a Services
Fee (“Services Fee”), a Commission as defined at Section 14(c) below and a share
of revenue from advertising as set forth at Section 15.

(b) Services Fee.

The Services Fee will be $4,000,000 during the first Contract Year, increasing
by 3.75% to $ 4,150,000 during the Second Contract Year and increasing by 3.61 %
to $4,300,000 during the Third Contract Year. The Services Fees will be payable
in quarterly installments of one-fourth of the applicable amount within thirty
(30) days of Hearst’s receipt of IV’s invoice. The Services Fee excludes any
fees that may be payable to third parties as a result of Hearst’s request for
advertising on the Merchandise Sites involving Rich Media, which fees will be
paid by Hearst to IV for payment to such third parties.

--------------------------------------------------------------------------------



(c) Commission.

IV will be entitled to a commission (“Commission”) on the basis of paid
subscription revenue (“Paid Subscription Revenue”) generated during each
Contract Year of the Term. Paid Subscription Revenue means monies actually
collected (less credit for returns, and reserves for bad debt and cancellations,
adjusted from time to time based on actual experience) as the result of
subscriptions sold to Hearst magazines during the Term (including not only the
Magazines associated with the Magazine Sites, but all magazines published by
Hearst, as well as any additional third-party magazines that Hearst or its
affiliates are authorized to sell and that Hearst may designate for inclusion
hereunder (it being understood that Hearst shall have no obligation to include
or to seek permission to include such third-party magazines hereunder)) from (i)
direct links on the Network, including from the Magazine Sites, to the Hearst
Online Subscription Sales Sites; and (ii) Intermediate Links from Distributors
resulting from IV Assisted Distribution Deals. IV’s Commission will be thirty
percent (30%) for Paid Subscription Revenue of $2,225,000 per Contract Year or
less subject to increase on the increment of Paid Subscription Revenue over that
base number as reflected on Exhibit H. In the event that Paid Subscription
Revenue in the second Contract Year of the Term is less than the greater of
$3,500,000 or 250,000 paid orders (“Subscription Threshold”), IV shall not be
entitled to any Commission on subscription sales during the third Contract Year
of the Term. If Hearst enters a Deficit Deal, IV’s Commission shall be ten (10%)
of Paid Subscription Revenue generated pursuant to such Deficit Deal, however
one hundred (100%) of Paid Subscription Revenues from such Deficit Deals shall
be counted for purposes of determining whether IV is entitled to an increase in
its Commission Rate as set forth at Exhibit H and for purposes of counting
towards reduction of the advertising Royalty Guarantee as set forth at Section
15(b) below. Hearst shall calculate IV’s Commission on a quarterly basis (being
each three month period of a Contract Year measured from the Effective Date) on
the basis of Paid Subscription Revenue received to date in that Contract Year,
and will remit to IV the estimated amount owing, together with a statement of
the accounting, and within one hundred twenty (120) days from the end of each
Contract Year, shall make a final calculation as a true-up and Hearst shall
account to IV for any additional sums that may be owing, or IV shall account to
Hearst for any overpayments it may have received, as the case may be. IV shall
not receive any Commission from subscription sales that result from (i) Third
Party Links to Hearst Online Subscription Sites via Distributors or links from
any other third party; (ii) Intermediate Links from relationships with
Distributors that are not IV Assisted Distribution Deals; nor to (iii)
subscription sales that result from marketing efforts of Hearst outside the
Network environment, including without limitation, marketing to names included
in Magazine User Data (“Non-Commissionable Subscription Sales”).
Non-Commissionable Subscription Sales shall not be included for purposes of
calculating any reduction in the advertising Royalty (as defined in Section 15)
percentage to which Hearst may be subjected, nor to calculation of any increases
in IV’s Commission, nor towards the Subscription Threshold, nor towards
reduction of the advertising Royalty Guarantee as set forth in Section 15(b)
below, with the following exception: revenue from subscription sales generated
by Intermediate Links from relationships with Distributors that are not IV
Assisted Distribution Deals (less credit for returns and reserves for bad debt
and cancellations, adjusted from time to time based on actual experience) shall
be aggregated with Paid Subscription Revenue (the aggregate being referred to as
“Total Paid Subscription Revenue”) and shall count towards reduction of the
advertising Royalty Guarantee as set forth in Section 15(b) below.

--------------------------------------------------------------------------------



15.
Advertising.     (a)


Net Revenue Split.


All Advertising (being any banner advertisements, site sponsorship arrangements,
performance-based advertising, referrals, click-throughs, leads and bounties,
and all other similar activities which do not produce revenues through direct
selling, sold with respect to any Magazine Site) on the Magazine Sites will be
sold by IV unless IV gives its prior consent for a sale by Hearst. “Net
Advertising Revenue” means the gross revenue received by IV from the sale of
advertisements on (a) the Magazine Sites exclusive, however, of advertisements
sold on the Merchandise Sites, (b) any page of the Network, exclusive of the
Merchandise Sites, that primarily contains Proprietary Content (other than
teasers), and (c) any other page of the Network, exclusive of the Merchandise
Sites, on which any article or feature that is Proprietary Content (other than
teasers) is reproduced or duplicated substantially in its entirety; less agency
fees (which shall not exceed fifteen percent (15%) of gross revenue from the
sale of Advertisements), commissions (which shall not exceed eight percent (8%)
of gross revenue from the sale of Advertisements, credits due to cancellations
and provisions for bad debt. In no event shall Net Advertising Revenue for any
period be less than the product of (A) gross advertising revenue recognized from
the sale of all advertising on the Magazine Sites (exclusive of the Merchandise
Sites) multiplied by (B) (i) the result of dividing the total number of
advertisements served (impressions - specifically including banners, buttons,
text ads, newsletters, cost per click and cost per acquisition) on the Magazine
Sites (exclusive of the Merchandise Sites) by the total number of advertisements
served (impressions - specifically including banners, buttons, text ads,
newsletters, cost per click and cost per acquisition) on the Network (exclusive
of the Merchandise Sites). IV agrees that Hearst shall be entitled to receive
from IV a royalty (the "Royalty") computed on Net Advertising Revenues from such
Contract Year. The Royalty payable to Hearst shall be equal to twenty percent
(20%) of the aggregate Net Advertising Revenues from the Contract Year,
reducible to fifteen percent (15%) in the event Paid Subscription Revenue in any
Contract Year of the Term exceeds $2,225,000 but is less than $3,500,000.01;
reducible to ten percent (10%) in the event Paid Subscription Revenue in any
Contract Year exceeds $3,500,000 but is less than $5,000,000.01; and reducible
to 0 in the event Paid Subscription Revenue in any Contract Year exceeds
$5,000,000 (see table at Exhibit H). IV shall calculate Hearst’s Royalty on a
quarterly basis (being each three month period of a Contract Year measured from
the Effective Date) on the basis of Net Advertising Revenue received to date in
that Contract Year and will remit to Hearst the estimated amount owing, together
with a statement of the accounting, within forty five (45) days of each quarter,
and at the end of each Contract Year, shall make a final calculation as a
true-up and IV shall account to Hearst for any additional sums that may be
owing, or Hearst shall account to IV for any overpayments it may have received,
as the case may be.

--------------------------------------------------------------------------------



(b) Guarantee.

IV guarantees Hearst a Royalty derived from Net Advertising Revenues (the
“Guarantee”) for each Contract Year in the initial amount of $650,000; however,
that Guarantee is reducible each Contract Year pro rata on the basis of Total
Paid Subscription Revenue as set forth on Exhibit H. The Guarantee shall be
computed at the conclusion of each Contract Year and in the event the earned
Royalty is less than the Guarantee, the full amount of the Guarantee shall be
paid no later than forty-five (45) days following the conclusion of each
Contract Year.

(c) Merchandise Sites.

Hearst shall have the sole and exclusive right to sell, or authorize third
parties to sell, Advertising on the Merchandise Sites and IV shall not be
entitled to any share of revenue generated from such sales.

(d) Advertising Policies and Cooperation.

In the allocation and sale of Advertisements throughout the Network, IV agrees
to treat the Existing Sites at least as favorably as the other non-Magazine
sites. IV agrees not to place any advertising on the Existing Sites or any other
place on the Network where Proprietary Content appears that is in violation of
the then current and applicable advertising policies and standards established
by the applicable Magazine, provided, that such policies have been communicated
to IV in advance. IV further agrees that it will not place any interstitial or
“pop up” or similarly intrusive advertising on the home page of any Magazine
site (other than a solicitation to subscribe to the subject Magazine), nor will
it allow any full screen advertisement on the home page of any Magazine Site or
the placement of other advertising in a fashion deemed by Hearst to detract from
the look and feel of a Magazine Site or in a manner that Hearst deems
inconsistent with the applicable branding. Further, the parties agree that in
the event they agree to jointly conduct any advertising sales initiatives, they
will coordinate their advertising sales efforts to ensure that none of such
efforts conflict with either party's contractual arrangements with third
parties.

(e) Merchandising Advertisements.

Hearst shall have the right to purchase Advertising space throughout the Network
(exclusive of the Merchandise Sites) on behalf of Hearst’s advertisers, subject
to the availability of inventory and exclusivities that IV may have granted and
IV agrees to sell Hearst advertising space for such purposes at a rate at least
as favorable as that offered by IV to similarly situated purchasers. Hearst
shall not be entitled to any Royalty on such sales.

--------------------------------------------------------------------------------



16. Warranties.      (a) Hearst Warranties.

Hearst hereby warrants to and for the benefit of IV that Hearst shall not
provide any Hearst Content or Magazine Content to IV or publish any Hearst
Content or Magazine Content or direct IV to create or have created any Original
Site Content, Hearst Tools or Third Party Work in any manner that: (a) infringes
on any third party's copyright, patent, trademark, trade secret or other
proprietary rights or rights of publicity or privacy; (b) violates any law,
statute, ordinance or regulation (including without limitation the laws and
regulations governing export control); (c) is defamatory, trade libelous,
unlawfully threatening or unlawfully harassing; (d) is obscene or pornographic
or contains child pornography; (e) violates any laws regarding unfair
competition, antidiscrimination or false advertising, or (f) to the best of
Hearst's knowledge, contains any viruses, Trojan horses, worms, time bombs,
cancelbots or other computer programming routines that are intended to damage,
detrimentally interfere with, surreptitiously intercept or expropriate any
system, data or personal information. Hearst agrees to use commercially
reasonable practices (including without limitation periodic inspections of each
Magazine Site) to mitigate the possibility that user-generated Content published
or distributed on such Magazine Sites could create liability for IV. Hearst
further represents and warrants that its use of Hearst User Data shall be in
accordance with all Applicable Laws.

(b) IV Warranties.

IV hereby warrants to and for the benefit of Hearst that IV shall not post on
the Magazine Sites or otherwise provide any: (i) IV Content, IV Tools, Hearst
Tools or Third-Party Tools; (ii) to the extent not created pursuant to Hearst's
request, any Original Site Content or Third Party Work; (iii) additions to or
edits of Hearst Content or Magazine Content; in any manner that (a) infringes on
any third party's copyright, patent, trademark, trade secret or other
proprietary rights or rights of publicity or privacy; (b) violates any law,
statute, ordinance or regulation (including without limitation the laws and
regulations governing export control); (c) is defamatory, trade libelous,
unlawfully threatening or unlawfully harassing; (d) is obscene or pornographic
or contains child pornography; (e) violates any laws regarding unfair
competition, antidiscrimination or false advertising; or (f) to the best of IV's
knowledge, contains any viruses, Trojan horses, worms, time bombs, cancelbots or
other computer programming routines that are intended to damage, detrimentally
interfere with, surreptitiously intercept or expropriate any system, data or
personal information. IV warrants that it shall not use any Proprietary Content
in a manner or for any purpose other than that authorized by this Agreement. IV
agrees to use commercially reasonable practices (including without limitation
periodic inspections of the Network) to mitigate the possibility that
user-generated Content published or distributed on Network sites (other than the
Magazine Sites) could create liability for Hearst. IV further represents and
warrants that its hosting and production services, privacy practices and email
marketing practices related to the Network shall be operated in accordance with
all Applicable Laws.

--------------------------------------------------------------------------------



(c) Recourse and Remedies.  

Each party agrees that its sole and exclusive remedy for a breach of any
warranty made by the other party pursuant to this Section 16 shall be
indemnification as set forth in Section 18 hereof.

17. Trademarks. 

Each party acknowledges and agrees for all purposes that all Marks associated
with the other party and/or the other party's services, products, literature,
promotional materials or otherwise, whether or not registered, constitute the
other party's exclusive property. Each party ("Licensor") hereby grants to the
other party ("Licensee") a non-exclusive, non-transferable, non-assignable,
royalty-free license to use those Marks of Licensor set forth on Exhibit G
solely for purposes of performing Licensee's obligations under this Agreement
including, without limitation, in connection with any advertising, marketing and
promotional activities undertaken and materials developed pursuant to this
Agreement. All uses by Licensee of Licensor's Marks shall be in accordance with
such quality control standards as the Licensor may promulgate from time to time,
and Licensee agrees to refrain from all uses of Licensor's Marks to which
Licensor objects. All uses of Licensor's Marks by Licensee, including all
goodwill arising there from shall inure solely to the benefit of Licensor. All
promotional literature and other materials prepared by either party in
connection with its promotional obligations hereunder shall bear appropriate
copyright and/or trademark notices as prescribed by the party whose Content or
branding is included therein. Licensee agrees it will not use, register or
attempt to register in any jurisdiction, or otherwise appropriate or adopt any
name, mark or logo that is confusingly similar to Licensor's Marks. Licensor
retains all rights with respect to Licensor's Marks that are not specifically
granted to Licensee herein. At no time during the term of the Agreement or
thereafter shall Licensee attack, challenge or file any application with respect
to any Licensor Mark.

--------------------------------------------------------------------------------



18. Indemnity.     (a) Hearst to IV.

Hearst agrees to defend, indemnify and hold harmless IV and its directors,
officers, agents and employees from and against any and an claims, suits,
damages, losses, costs, liabilities, expenses and fees (including without
limitation reasonable attorneys' and expert witnesses' fees) incurred or arising
from (a) any breach of the warranties set forth in Section 16, (b) any
Proprietary Content (exclusive of Hearst Tools), Hearst’s use of Magazine User
Data or user-generated Content on the Magazine Sites, except (i) to the extent
arising from IV's unauthorized or unapproved use of Hearst Content, Magazine
User Data or Magazine Content on the Magazine Sites; and (ii) to the extent
arising from the creation by IV of Original Site Content and Third Party Work
other than in accordance with the specific instructions of Hearst and to the
extent the claim or liability arises for reasons other than as a result of IV’s
compliance with those instructions, or (c) e-commerce conducted on any Magazine
Site or any Hearst Online Subscription Sales Site. IV may, at its own expense,
participate in any defense or settlement negotiations with respect to any claim
to which it is entitled to indemnification with counsel of its own choosing.
Hearst agrees not to enter into any settlement of any claim without the prior
written consent of IV, which consent shall not be unreasonably withheld or
delayed.

(b) IV to Hearst.  

IV agrees to defend, indemnify and hold harmless Hearst and its directors,
officers, agents and employees from and against any and all claims, suits,
damages, losses, costs, liabilities, expenses and fees (including without
limitation reasonable attorneys' and expert witnesses' fees) incurred or arising
from (a) any breach of the warranties set forth in Section 16, (b) any Content
and Hearst Tools (excluding (i) Hearst Content, Magazine Content when used on
the Magazine Sites in the manner authorized or approved by Hearst; (ii)
user-generated Content on the Magazine Sites; and (iii) Original Site Content
and Third Party Work but only to the extent such Content was created by or for
IV in accordance with the specific instructions of Hearst and to the extent the
claim or liability arises as a result of IV’s compliance with those
instructions) created, developed, published or distributed by IV, (c) the manner
in which IV uses any of the Proprietary Content on the Network, other than on
the Magazine Sites and (d) e-commerce conducted other than on a Magazine Site.
Hearst may, at its own expense, participate in any defense or settlement
negotiations with respect to any claim to which it is entitled to
indemnification with counsel of its own choosing. IV agrees not to enter into
any settlement of any claim without the prior written consent of Hearst, which
consent shall not be unreasonably withheld or delayed.

--------------------------------------------------------------------------------



19.

Limitations on Liability.

To the extent permitted by applicable law, in no event shall either party be
liable to the other party for any special, indirect, incidental or consequential
damages arising out of or in connection with this agreement (including but not
limited to such damages arising from tort, including negligence and strict
liability, breach of contract or warranty), including without limitation damages
for interrupted communications, lost data or lost profits, even if such party
has been advised of (or knows or should know of) the possibility of such damages
and notwithstanding the failure of essential purpose of any remedy.

20. Termination.     (a) Termination for Cause.

In the event either party materially breaches this Agreement, the other party
may terminate this Agreement by providing the breaching party with no fewer than
ninety (90) days notice of termination; provided, that in the event of breaches
capable of cure, the breaching party shall have the right to cure the default
within such period (or such longer period as then non-breaching party may agree
to in writing) and thereby forestall termination of this Agreement. This
Agreement may be terminated by either party immediately upon written notice if
the other party (a) becomes the subject of any proceeding relating to
insolvency, receivership or liquidation; (b) files a petition in bankruptcy; or
has filed against it a petition in bankruptcy which is not discharged within
thirty (30) days thereof; (c) makes an assignment for the benefit of its
creditors; or (c) admits in writing its inability to pay debts as they become
due. In the event that IV or Hearst becomes the subject of any bankruptcy
proceeding, the other party shall b e entitled to the benefits afforded a
licensee of intellectual property pursuant to the provisions of 11 USC sec.
365(n).

--------------------------------------------------------------------------------



(b) Payment Obligations.

The payment obligations set forth in this Agreement, which have been earned or
accrued as of date of termination shall nonetheless remain payable.

(c)  Transition upon Termination.  

Upon termination or expiration of this Agreement (except in the instance of
termination for material breach by Hearst), IV will work in cooperation with
Hearst to effect a smooth transition to Hearst or its designee so that the
websites may continue to operate following termination or expiration without
interruption as contemplated by Sections 3(b) and 5(b), provided however that
absent IV’s written agreement, such transition period will not extend for a
period of more than ninety(90) days following termination (the “Transition
Period”). Such transition shall include:

  (i) transporting all XML file depositories, flat file snapshots, Proprietary
Content, Derivative Works and Joint Derivative Works to Hearst or to any third
party designated by Hearst;         (ii) revising the domain pointers;        
(iii) Upon request by Hearst, assigning the Vignette license agreement to
Hearst, pursuant to the terms set forth in the Vignette license (in that event
Hearst will be responsible for any maintenance fees payable thereunder);        
(iv) Transferring to Hearst all Magazine User Data;         (v) Establishing
and/or revising any necessary databases for new web servers; and         (vi)
Cooperating in the transfer or modification of relevant information concerning
any domain names associated with the Magazine Sites.



     

(d) No Representation.  

Hearst acknowledges that IV has no obligation to provide Hearst with any IV
Tools, third party services, licenses, Third Party Tools or Third Party Work
provided to the Magazine Sites during the Term except to the extent any such
material was provided on a work made for hire basis as set forth in Section
6(c), or to the extent that IV has acquired a perpetual license for Hearst.

(e) Transition Period. 

During the Transition Period, Hearst shall be entitled to a non-exclusive
royalty-free license to use IV Tools, as well as any Third Party Tools or Third
Party Work (if not owned by Hearst as work for hire) to which IV has the rights
to grant, solely in connection with the transitioning of the Magazine Sites.
Further, during the Transition Period, IV shall have the non-exclusive royalty
free right to use Proprietary Content. During the Transition Period, IV shall
have no entitlement to Commission or other Services Fees, nor shall Hearst have
any entitlement to any Advertising Royalty. Hearst acknowledges that any Hearst
Tools, IV Tools and/or Interactive Elements transferred to Hearst as part of the
transition of the Magazine Sites are transferred to Hearst “AS IS” with no
warranties of any kind, either express or implied, made by IV.

--------------------------------------------------------------------------------



(f) Cessation of Use, Final Accounting.

At the conclusion of the Transition Period, IV shall cease using the Proprietary
Content, including but not limited to, all electronic copies and reproductions
on the Network, and after receipt by Hearst of the Proprietary Content in the
manner requested, upon the direction of Hearst, delete all Hearst’s Marks from
the entire Network, including the Magazine Sites and any other place in which
such Marks appear as promptly as practicable. Within forty-five (45) days of the
effective date of termination, IV shall pay to Hearst any amounts of Royalty
that as of the effective date of termination were due and owed to Hearst
pursuant to this Agreement, and Hearst shall pay to IV any remaining Commission
and Services Fees that may remain outstanding and the parties shall make a final
accounting to one another for any such amounts.

(g) Withdrawal of Certain Sites. 

Notwithstanding anything herein to the contrary, Hearst may elect at any time
during the Term to take over from IV the hosting, production and maintenance of
the sites for either or both of Town & Country and House Beautiful, or any other
Magazine Site, and remove them from the Network. In that event, IV agrees to
transfer any sites to Hearst in accordance with the provisions of this Section
20. Election of Hearst to takeover any such sites shall not result in any
reduction of the Services Fee due IV, provided IV production resources allocated
to those sites prior to their removal from the Network shall be redirected to
the remaining Magazine Sites in a manner satisfactory to Hearst. If Hearst takes
over any such sites, IV will be entitled to a Commission in respect of
subscription sales to such Magazines only if direct links to the subject sites
from the Network or Intermediate Links from Distributors remain on the Network.

21. Survival.

The terms of Sections 6(c), 6(d), 6(f), 6(g), 6(h), 6(i), 16, 18, 19, 20(c), 22,
23 and 24 shall survive the expiration or earlier termination of this Agreement
for any reason.

--------------------------------------------------------------------------------



22. Confidential Information.     (a) Definition of Confidential Information.

"Confidential Information" as used in this Agreement shall mean any and all
technical and non-technical information of a party (the "Disclosing Party") to
this Agreement (including, without limitation, patents, copyrights and works of
authorship, trade secrets, and proprietary information, techniques, sketches,
drawings, models, inventions, know-how, processes, apparatus, equipment,
algorithms, software programs, and software source documents) related to the
current, future and proposed business, products and services of such party, and
its suppliers and customers, and includes, without limitation, information
concerning development, design details and specifications, engineering, customer
lists, business forecasts, sales, and marketing plans and any other similar
information or data which is disclosed to the other party (the "Recipient") or
to which the Recipient otherwise gains access as a result of performing under
this Agreement. "Confidential Information" also includes proprietary or
confidential information of any third party that may disclose such information
to the Disclosing Party in the course of the Disclosing Party's business.
Confidential Information does not include information, technical data or
know-how which: (i) is in the Receiving Party's possession at the time of
disclosure as shown by the Receiving Party's files and records immediately prior
to the time of disclosure; (ii) before or after it has been disclosed to the
Receiving Party, enters the public domain, not as a result of any action or
inaction of the Receiving Party; (iii) is approved for release by written
authorization of the Disclosing Party; (iv) is disclosed to the Receiving Party
by a third party not in violation of any obligation of confidentiality; or (v)
is independently developed by the Receiving Party without reference to the
Disclosing Party's Confidential Information.

--------------------------------------------------------------------------------



(b) Use and Disclosure.

The Receiving Party agrees not to use the Confidential Information of the
Disclosing Party for any purpose except to the extent necessary to fulfill its
obligations under this Agreement,. The Receiving Party agrees not to copy,
alter, modify, disassemble, reverse engineer or decompile any of the materials
comprising Confidential Information, unless permitted in writing by the
Disclosing Party. The Receiving Party agrees not to disclose the Confidential
Information to any third parties or to any of its employees, contractors or
agent except those of whom who have a need to know the Disclosing Party's
Confidential Information to enable the Receiving Party to fulfill its
obligations under this Agreement; provided, that such parties shall be made
aware that such Confidential Information is confidential to the Disclosing Party
and shall be under a written contractual restriction on non-disclosure and
proper treatment of Confidential Information that is consistent with and no less
restrictive than the terms of this Section 22. Notwithstanding the foregoing,
the Receiving Party may disclose the Disclosing Party's Confidential Information
to the extent required by a valid order of a court or other governmental body or
by applicable law and to its attorneys, financial advisers, lawyers or
accountants; provided, however, that the Receiving Party will use all reasonable
efforts to notify the Disclosing Party of the obligation to make such disclosure
in advance so that the Disclosing Party will have a reasonable opportunity to
object to such disclosure. The Receiving Party agrees that it shall treat the
Confidential Information with the same degree of care as it accords its own
Confidential Information of a similar nature; provided that in no event shall
the Receiving Party exercise less than reasonable care to protect the Disclosing
Party's Confidential Information. The Receiving Party agrees to advise the
Disclosing Party in writing of any misappropriation or misuse by any person of
the Disclosing Party's Confidential Information of which the Receiving Party may
become aware. The Receiving Party will not communicate any information to the
Disclosing Party in violation of the proprietary rights of any third party.

(c) Return of Materials.

Any Confidential Information furnished to the Receiving Party, and all copies
thereof, at the earlier of the Disclosing Party's request, or the termination of
the business relationship between the Disclosing Party and the Receiving Party,
at the Disclosing Party's option, will either be: (i) promptly returned to the
Disclosing Party; or (ii) destroyed by the Receiving Party (with the Receiving
Party providing written certification of such destruction to the Disclosing
Party).

--------------------------------------------------------------------------------



23. Books and Records.     (a) Records.

Each party shall during the term of this Agreement and for a period of three
years thereafter, keep and maintain full and complete records and books of
account, maintained in accordance with generally accepted accounting principals,
related to its activities under this Agreement ("Records") including, without
limitation, relating to any payments of any kind to be made to the other party
pursuant to this Agreement.

(b) Audit Right.

During the term of this Agreement and for a period of three years thereafter,
each party shall have the right, on no more than one occasion in any consecutive
twelve (12) month period, to audit, or to engage a third party auditor,
reasonably acceptable to the other party, to audit the Records of the other
party to ensure compliance with the terms of this Agreement and the accuracy of
all amounts paid to the auditing party pursuant to this Agreement; provided,
that the auditing party provide the other party with no fewer than fifteen (15)
days notice of such audit and conducts such audit in a manner calculated to
minimize interference with the other party's business. Unless otherwise agreed
to by the parties, any such audit shall be conducted on the audited party's
premises. The auditing party shall bear the cost of the audit; provided,
however, that in the event the audit reveals an underpayment to the auditing
party in excess of five percent (5%), the audited party shall reimburse the
auditing party for the cost of the audit.

24. General Provisions.     (a) Taxes.

Each party shall be responsible for, and shall indemnify and hold the other
party harmless from and against, any and all taxes, customs, duties or other
amounts that may be imposed by any governmental authority on any amount paid to
such party by the other party hereunder, except for taxes based upon the other
party's net income or gross receipts.

(b) Late Payments.

Each party reserves the right to charge the other party interest at the
then-applicable prime rate plus 1.5% pro rated monthly on any amount due such
party from the other party under this Agreement, which amount is not paid when
due.

--------------------------------------------------------------------------------



(c) Governing Law/Jurisdiction/Venue.

This Agreement will be governed and interpreted in accordance with the laws of
the State of New York as applied to agreements made, entered into and performed
entirely in New York and solely by New York residents. The parties hereby agree
that all causes of action brought in connection with this Agreement shall be
brought in the State or Federal Courts located in New York County, New York, and
each party hereby irrevocably consents to the personal jurisdiction of such
courts for such purpose.

(d) Expenses.

Unless otherwise set forth herein to the contrary, each party shall be solely
responsible for payment of any expenses such party incurs in connection with its
performance under this Agreement.

(e) Severability; Waiver.

If any provision of this Agreement is held to be invalid or unenforceable for
any reason, the remaining provisions will continue in full force without being
impaired or invalidated in any way. The parties agree to replace any invalid
provision with a valid provision that most closely approximates the intent and
economic effect of the invalid provision. The waiver by either party of a breach
of any provision of this Agreement will not operate or be interpreted as a
waiver of any other or subsequent breach.

(f) Headings.

Headings used in this Agreement are for reference purposes only and in no way
define, limit, construe or describe the scope or extent of such section, or in
any way affect this Agreement.

(g) Successors and Assigns; Change in Control.

IV may not assign this Agreement by operation of law or otherwise without the
prior written consent of Hearst and any purported assignment in violation hereof
shall be null and void. Subject to the foregoing, the parties' rights and
obligations will bind and inure to the benefit of their respective successors,
heirs, executors and administrators and permitted assigns. IV may subcontract
all or any portion of its service obligations hereunder; provided that IV
remains primarily responsible for such subcontracted service obligations and
that Hearst reserves the right to remove and/or have a subcontractor replaced if
Hearst is not reasonably satisfied with such subcontractor's performance. Hearst
shall have the right to terminate this Agreement effective immediately upon
written notice in the event IV undergoes a “change in control”, provided such
notice is given within ten (10) business days following such change in control.
As used above, change in control means (i) a sale of all or substantially all of
the assets of IV, (ii) a merger or consolidation of IV with or into another
corporation or other entity with the effect that, immediately after such merger
or consolidation, none of the existing holders of IV voting stock (meaning
securities having the right to vote in the election of directors) immediately
before such merger or consolidation holds, and the existing holders of IV’s
voting stock immediately before such merger or consolidation do not hold in the
aggregate, at least fifty percent (50%) of the combined voting power of the then
voting stock of the surviving corporation of such merger or the corporation or
other entity resulting from such consolidation, (iii) the acquisition of twenty
percent (20%) or more of the voting stock of IV by any entity other than Hearst;
(iv) the adoption by IV of a plan of complete or partial liquidation; or (v) if
a petition shall be filed against IV under any provision of the Bankruptcy Code
or amendments thereto or if a receiver shall be appointed for IV or any of its
property.

--------------------------------------------------------------------------------



(h) Attorneys' Fees.

If any legal action is brought to construe or enforce any provision of this
Agreement, the prevailing party shall be entitled to receive its reasonable
attorneys' fees and court costs in addition to any other relief it may receive.

(i) Force Majeure.

If the performance of this Agreement, or any obligation hereunder, except the
making of payments hereunder, is prevented, restricted or interfered with by any
act or condition whatsoever beyond the reasonable control of the affected party,
the party so affected, upon giving prompt notice to the other party, shall be
excused from such performance to the extent of such prevention, restriction or
interference.

(j) Independent Contractors.  

The parties to this Agreement are independent contractors, and no agency,
partnership, joint venture or employee-employer relationship is intended or
created by this Agreement.

(k) Notice.

Any notices required or permitted hereunder shall be given to the appropriate
party at the address specified below or at such other address as the party shall
specify in writing. Such notice shall be deemed given: upon personal delivery;
if sent by telephone facsimile, upon confirmation of receipt; if sent by
electronic mail, upon confirmation of delivery; or if sent by certified or
registered mail, postage prepaid, five (5) days after the date of mailing.

--------------------------------------------------------------------------------



(l) Modifications.

This Agreement may only be modified or revised by a written agreement or
amendment hereto that is executed by both of the parties.

(m) Entire Agreement. 

This Agreement, including the Exhibits attached hereto, sets forth the complete
and final statement of the agreement between the parties with respect to the
subject matter hereof, and supersedes any and all oral or written agreements,
negotiations or understandings between the parties as to such subject matter.

--------------------------------------------------------------------------------



In Witness Whereof, each of the parties hereto have executed this Agreement as
of the date first written above.

iVillage, Inc.: Hearst Communications, Inc.:                         By: /s/
Steve Elkes      By: /s/ Mark F. Miller    

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

    Steve Elkes     Mark F. Miller             Title:       Executive Vice
President
and Chief Financial Officer
Street Address: 500 Seventh Avenue
New York New York 10018
Mail Address: same Title:       Vice President

Street Address: 959 Eighth Avenue
New York, NY 10019
Mail Address: same             Fax: (212) 600-6555 Fax: (212) 649-2095          
  E-Mail: selkes@mail.ivillage.com E-Mail: mmiller@hearst.com

--------------------------------------------------------------------------------



List of Exhibits

A. LIST OF MERCHANDISE SITES AND MIGRATION SCHEDULE      B. ACCEPTANCE TESTING
OF MERCHANDISE SITES      C.  FEATURES OF MERCHANDISE SITES      D. HOSTING
SERVICES      E. PRODUCTION SERVICES     

E – 1    STAFFING

E – 2    REDESIGN AND IMPLEMENTATION SERVICES



F. MAINTENANCE      G. TRADEMARKS     H. SUBSCRIPTION COMMISSION, ADVERTISING
ROYALTY AND ROYALTY GUARANTEE      

--------------------------------------------------------------------------------



Exhibit A

MERCHANDISE SITES

Hearst Magazines: Marketing Sites (May 2004 snapshot)

Cosmopolitan  1) Cosmo Hot Spot   http://www.cosmopromo.com/   Promotional pages
that live independently of The Hot Spot:     2) Hippest Hottest Events  
http://www.mediabrand.com/cosmo/party/     3) Society for Women’s Health
Research   http://www.cosmopromo.com/cal.html     4) Fab Finds
http://www.cosmopromo.com/fab_finds_04/index.html     5) Cosmo Media Kit  
http://www.cosmomediakit.com/r5/home.asp     Note: the first ad-hoc project
iVillage will produce will be as follows: 6) Beauty Booty (launches in October)
    Good Housekeeping 1) GH seal  
http://www.goodhousekeepingseal.com/r5/home.asp 2) GH travel  
http://www.ghtravel.com/r5/home.asp 3) GH media kit (TBD)  
http://www.ghmediakit.com/r5/cob_page.asp?category_code=rates   Country Living
1) Comfort Zone   http://www.clcomfortzone.com/ 2) online sweeps TK 3) Travel
link (TBD)   http://www.cltravellink.com     The magazine has indicated that
they might want iVillage to update the enter to win pages, and the sweeps front
door, though they are planning to continue working with their current vendor to
handle the processing (the actual sweeps and information that is sent to those
site visitors who request it).

 

--------------------------------------------------------------------------------



House Beautiful 1) OnlyinHB Celebrity Showhouse (Chi) 2) Make Beautiful mini
site/contest   www.makebeautiful.com*site does not require migration, is already
hosted on IV platform     Marie Claire: http://www.marieclairereader.com/ **
migration will commence on or about 12/ 31/04

Redbook
http://www.rbclick.com/index.php ***
Redbook’s current contract with Sprout Communications is valid and has been paid
through December 31, 2004, so re-build on iVillage platforms not required (but
could be done by iVillage with Hearst’s agreement) before that date

Town & Country: N/A

During the migration period, Hearst may elect to delete some of the above sites
from the list of sites to be migrated, provided that there will be no reduction
in compensation due to IV for migration services. The resources allocated to the
sites not migrated shall be redirected to the remaining Magazine Sites in a
manner satisfactory to Hearst.

--------------------------------------------------------------------------------



Exhibit B

ACCEPTANCE TESTING

Hearst shall be entitled to a period of five business days from receipt of
written notice that the Merchandise Site(s) are ready for review to conduct such
tests as it deems reasonable to assure that the Merchandise Sites operate
substantially as they did when they were hosted outside the Network (subject to
the limitations described at Section 3. In the event any portions of the sites
do not so operate, Hearst shall inform IV and IV shall have a period of ten (10)
business days to correct such deficiencies. In the event Hearst fails to inform
IV of deficiencies with the time period set forth, Hearst is deemed to have
accepted the Merchandise Site(s).

--------------------------------------------------------------------------------



Exhibit C
PRODUCTION SERVICES FOR MERCHANDISING SITES

It is anticipated that the Merchandising Sites will have at least the following
functionality and features, which will be further refined in the production
planning process

  – Site Content Updates: producers to work with magazine personnel to update
the content of the site (e.g., marketing data and offer presentations) using
Vignette as well as other tools provided for creating and serving quizzes,
polls, surveys, etc.   – Mailing of communications with opt-in permissions
gained through these sites   – Custom Created Features: the design and
development of new games, tools and interactive features including sweepstakes  
– Enhanced Metrics: provision of site user activity tracking and reporting
including page views, visit and visitor data, subject to availability of iV
third party license agreements for use with Merchandising Sites   – Customer
Service: contribution of customer service systems that analyze and direct site
visitor email messages to iVillage and / or identified Hearst resources   –
Design: graphic layout and product design services   – Ad Serving: the provision
of ad serving through Doubleclick’s DART system and other rich media serving
suppliers.   – Marketing Support: design and development resources to build
advertising creative as well as online added value sites and features for
sponsors, including e-mailings   – Newsletter templates for the Merchandising
Sites requesting it.

 

--------------------------------------------------------------------------------



Exhibit D

HOSTING SERVICES

Hearst agrees that during the term of this Agreement, IV will provide Internet
hosting services for each Magazine Site.

IV shall provide Internet hosting services that are equal to, or improve on, the
quality of Internet hosting services currently available to the Magazines
through the Predecessor Agreement. These services shall include: provision of
hardware, software and bandwidth to serve the sites, utilization and support of
Hearst’s license for Vignette’s content management system, provision of data
storage capacity and management of each Magazine Site’s content and delivery of
technical support services.

Hosting services provided by IV to Hearst shall be fully managed services that
conform to Network operational standards established by IV. Fully managed means
that, in addition to providing all hardware, software, connectivity and
bandwidth required to insure that Hearst Content is publicly available to
Internet users, IV will provide appropriate monitoring of all systems, and full
systems’ administration support for all Magazine Sites hosted by IV.

IV shall, using industry standard methods, prevent unauthorized access to any
production system, Magazine Site, any restricted area of a Magazine Site and any
database or other sensitive material generated from or used in conjunction with
a Magazine Site, as required by Hearst. As part of this security consideration,
IV shall have periodic security audits performed by an independent third party,
the frequency of which audits shall be mutually agreed upon.

IV shall insure that the best commercially available service level agreement is
in place for hosting services provided to Hearst and the Magazines. In
particular, the terms of the IV service level agreement shall be at least as
favorable to Hearst as the service level agreement, which is currently in place
under the Predecessor Agreement including, without limitation, the terms
regarding remedies for interruption of services, and at least as favorable as
the terms offered any other partner on the Network.

As part of its hosting services, IV shall make available to the Magazine Sites
all core functionality of the Network, whether the Content for the Magazine
Sites is produced by IV or a third party. Core functionality of the Network
shall include, but not be limited to, all functionality currently available to
the Magazines under the Predecessor Agreement, e.g., engineering functionality
(i.e. registration, ad management, surveys, polls, quizzes, use of relational
database systems, user profiling, personalization techniques for delivery of
Content or advertising, and standard user tracking reports made available to
Magazines in an online format), and third party functionality (i.e. search,
chat, forums, email, listserve, ad serving, and third party auditing).

Additionally, IV shall make available to the Magazine Sites any new
functionality at the time it is introduced to the Network; provided, that some
production or third party fees may arise for the Magazine Sites if they choose
to implement the functionality offered.

--------------------------------------------------------------------------------



IV shall provide Magazine Site-specific maintenance and end user support,
periodic technical consulting as required by Hearst and technical phone support
for any third parties contracted to produce Content for Magazine Sites that will
be hosted by IV.

From time to time upon reasonable request by Hearst, IV will provide information
detailing the performance of the Hosting Services provided hereunder. IV agrees
to provide user tracking reports with respect to the Magazine Sites in such
format as determined during the planning stage for the Existing Site re-design
(described at Exhibit E) and including such information as Hearst may from time
to time reasonably request. IV will receive credit for all traffic, specifically
including page views, related to the Magazine Sites and Hearst will use
commercially reasonable efforts to cooperate with IV to provide any third party
traffic reporting and monitoring company (i.e., Media Metrics, Nielsen, Net
Rating, PC Data) with such documentation as may be required to ensure the credit
of traffic to IV.

--------------------------------------------------------------------------------



Exhibit E

PRODUCTION SERVICES FOR THE EXISTING MAGAZINE SITES

IV will provide full Production Services for the Magazine Sites. These services
shall include, but shall not be limited to:

1. Overall management and direction of the Magazine Sites;       2. Creation of
editorial features for the site, including original and interactive Content;    
  3. Software/coding support for all features;       4. Conversion of Hearst
Content to HTML or other formats appropriate for web presentation, as designated
by Hearst;       5. All site quality control;       6. Rich media production
support; and       7. All production tools, processes, and systems necessary to
support production personnel, which are part of the Network standard, including
template-based production systems used to streamline or automate production.    
  8. It is anticipated that the Magazine Sites will have at least the following
functionality and features, which will be further refined in the production
planning process:         – Site Content Updates: producers to work with
magazine personnel to update the content of the site using Vignette as well as
other tools provided for creating and serving quizzes, polls, surveys, etc.    
    – Community: message board applications and community moderation         –
Newsletters: list management, as well as newsletter creation, mailing and
tracking         – Custom Created Features: the design and development of new
games, tools and interactive features         – E-Commerce Pages and
facilitation: the creation of pages within certain of the Magazine Sites devoted
exclusively to e-commerce, as well as other features designed to facilitate
e-commerce offerings by Hearst and its affiliates; in addition, should Hearst so
elect, IV will create pages featuring premium Content, accessible only to paid
subscribers         – External Content: procurement and management of
freelancers that provide content for the sites not found in the Magazines      
  – Enhanced Metrics: provision of site user activity tracking and reporting
including page views, visit and visitor data         – Customer Service:
contribution of customer service systems that analyze and direct site visitor
email messages to iVillage and / or identified Hearst resources

--------------------------------------------------------------------------------



  – Design: graphic layout and product design services, including large scale
site re-designs at the outset of the renewal period to reflect reduced iVillage
branding and incremental redesign efforts as desired by Hearst         –
Research: enhanced research capabilities as compared to the Predecessor
Agreement, such as delivery of polls and brief surveys querying users’ interests
and opinions.         – Subscription optimization: working with Hearst
Circulation group to develop and test new programs as well as create and change
offers in a continuous attempt to generate as many subscriptions as possible
from the visitors to the sites         – Distribution on deeper pages of
iVillage: IV will continue to keep the Magazine Sites integrated into and
promoted on the iVillage Network and will embed links into deeper pages of the
Network than enjoyed under the Predecessor Agreement to drive traffic to these
sites         – Ad Serving, in a manner as reasonably determined by iVillage and
as set forth in this Agreement: the provision of ad serving through our
relationship with DART and other rich media serving suppliers         –
Marketing Support: design and development resources to build advertising
creative as well as online added value sites and features for sponsors         –
Distribution to Portals: support of relationships with large portals, both the
technical and functional processes of providing content in exchange for
promotional links back to the magazine sites or to CDS subscription pages      
  – Distribution to other sites, sponsors or partners: support of content
sharing with other sites with whom Hearst has engaged in distribution, branding
or syndication arrangements

Member-Only / Pay for Access areas: provision of software, development services
and management of areas of the sites, reasonably defined by Hearst, to allow for
content protection and authentication for access

The management of the Hearst Magazine Division and its representatives will be
viewed by IV as a “customer” of IV and as such will provide ongoing input and
direction to IV regarding all aspects of the Magazine Sites.

The formats in which Hearst will deliver Content to IV and the methods of
transmission or transport, and timing, will be mutually agreed during the
production planning process.

In supporting IV’s production of Magazine Sites, the editorial staff of the
applicable Magazines will:

  1. provide all appropriate Content in formats to be mutually agreed;        
2. provide ongoing direction to and liaison with IV; and         3. be
responsible for final approval of their brand’s on-line representation.

Hearst and IV will work together to optimize the use of available production
resources and the capacity of content and features and Hearst Tools that can be
developed for the Magazine Sites. Schedules for content update updates will be
generated by IV and must be acceptable to Hearst. Primary points of contact and
liaison will also be established between IV and the Magazines to facilitate
efficient communications between Hearst and IV regarding production of the
Magazine Sites.

--------------------------------------------------------------------------------



Exhibit E-1

STAFFING

Personnel Dedicated to the Magazine Sites     1 Client Manager 8 Producers for
the existing sites 1 Producer/Designer for the merchandise sites 1 Copy Editor 1
Project Manager 1 Metrics Analyst/subscription and traffic optimizer 1 Manager
of Content Distribution including facilitating all relationships with
Distributors 4 Designer (with Flash Skills) 4 Developers (1 HTML, 1 Scripting, 2
Vignette)   Total: 23 dedicated employees or the equivalent         Shared
Personnel with IV     1 Database Manager 3 Newsletter Producers/Managers 3
Quality Assurance 1 Community Moderation 1 Customer Service   Total:9 shared
employees or the equivalent

 

--------------------------------------------------------------------------------



E-2
REDESIGN AND IMPLEMENTATION SERVICES

IV will collaborate with the Magazines in the development of a strategy to
redesign the Existing Sites and upgrade the functionality from the level
existing under the Predecessor Agreement. Without limitation, IV agrees to
provide the following services with respect to the redesign, re-building and
relaunching of the Magazine Sites including (i) development of a Magazine Site
strategy to better utilize the real estate of the Existing Sites’ pages in an
attempt to optimize the sites’ business goals and upgrade their functionality
from the level existing under the Predecessor Agreement; (ii) creation of new
visual designs for improved usability and presentation of the sites’ features;
(iii) construction of these new web page templates and functional offerings of
the sites. Promptly following the Effective Date, the parties will agree to a
timetable for such redesign and upgrade, as well as the specific functionalities
and features for each Magazine Site. IV will create a timeline for each type of
production service and more fully detail those enhancements and redesign
elements for the Existing Magazine Sites. The update and maintenance schedule
will be modified in accordance with the requirements of the redesigned sites.

--------------------------------------------------------------------------------



Exhibit F

MAINTENANCE

The following charts detail the maintenance frequency of features under the
Predecessor Agreement, and is meant to be indicative of the frequency of updates
that will be provided to the Existing Sites hereunder prior to redesign, taking
into account that the Production Services and features hereunder may differ
following redesign; in that event, maintenance will be provided on a basis no
less favorable than that described below.

Cosmopolitan Site Maintenance (updated 07/08/04)

Weekly Monthly Biannually As Needed

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Homepage update
(update promos)

Department page updates

Community main page update

Expert Q/A:*

Amy Levine



Beauty Q&A

Cosmo Wants to Know requests (2-4/ week)

Cosmo Survey requests
(12 per month)**

Color palette update

Subs module update

In This Issue update

Features:

Horoscopes

Cosmo Pop Quiz (will change to Win It as of Sept. 2004 issue)

Cosmo Quiz

Cosmo
Fashion or Guy Candy

Guy Without His Shirt article and poll, plus “mag spine” contest (started with
Jan. 2004 issue)

2-3 additional features (typically a sex feature; beauty or man menu feature)

Book club update

Newsletter (2x/month)

Special feature***
(e.g., Cosmo’s Kama Sutra game; Cosmo ecards)

Tools update

Passion Polls

Message boards

Project mgt. (planning, scheduling, content/ asset mgt., user email, reporting,
meeting)

Addition of tips: Sex Tips From Guys special project

Update Products & Promotions box (marketing)

 

There may be a new expert as of October 2004.

The total number of surveys built by iVillage can be supplemented by
polls/surveys built by magazine staff

--------------------------------------------------------------------------------



Country Living Site Maintenance (updated 07/08/04)

Weekly   • Update homepage (2 Flash promos every other week)   • Update
department pages and column main pages          • [2] Expert Q&A (Collecting,
Gardening, Decorating, Home Building)          • 2-3 features, such as:   •
Gallery of Homes   • What Makes It Country?   • Your Garden   • What Is It? What
Is It Worth?   • Recipe Feature (approx. 12 recipes added to Recipe Finder)   •
Other decorating, gardening, cooking, and collecting features

--------------------------------------------------------------------------------

Monthly              • Update color palette          • On Sale Now page         
• Update subscription module          • Update events calendar          • Ad
Hoc/last-minute requests* (surveys, features,   sweepstakes): 1 per month
maximum          • (1) poll          • Update community main page (1x/month or
as needed)          • Experts guest host the message boards          •
Newsletter (2x/month)

--------------------------------------------------------------------------------

Quarterly   • Update Antiques Finder or equivalent tool (75-100 dealers)

--------------------------------------------------------------------------------

Biannually   • Special feature** (House of the Year = 1 of 2)

--------------------------------------------------------------------------------

As Needed   • Update Resource Guide***          • Cover survey (magazine hasn’t
requested this recently)          • Message boards          • Update Country
Living forest map          • Project mgt. (planning, scheduling, content/asset
mgt., user
email, reporting, meeting)

--------------------------------------------------------------------------------

  • Added flash slideshow to photo gallery    • Adding additional images to
general article pages to improve the quality of these features. (iVillage
initiative)   • Holiday & seasonal roundup pages (iVillage initiative)

--------------------------------------------------------------------------------



Good Housekeeping Site Maintenance (updated 07/08/04)

Weekly Monthly  Quarterly  Biannually As Needed

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Update homepage

3-5 expert Q&A
-Peggy Post
-Heloise
-Food editor
-Janis Jibrin/Tracy Gensler
-Book babes (temporary)

Janis Jibrin/Tracy Gensler message board Q&A

Newsletter

Update palette

On Sale Now

In the Magazine

Update subs module

Update 7 department pages (2x/month)

6-8 features

Rate This Recipe

Update archive

Update community main page (2x/month)

GH diet and fitness success stories from members (community)

GH Reports on TV (to include video)

Heloise message board Q&A

Contests & Sweeps jump pg/homepage promo

GH-branded products (on hold)

Seasonal roundup packages

Special feature* (e.g., Health Feed)

Project mgt. (planning, scheduling, content/asset mgt., user email, reporting,
meeting)

ad hoc polls/surveys**

Message boards (community)

GH bookstore

GH quiz central

TV station updates

 

--------------------------------------------------------------------------------



Redbook Site Maintenance (updated 07/08/04)

Daily Weekly Monthly Yearly As Needed

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Update homepage

Update department pages

Update community main page

Diary of V

Unzipped: Diary of He

Let’s Talk About Sex

Magazine article

Sex poll

Embarrassing Question of the Week (rotation)

Ad hoc request from magazine (including surveys) 1-3*

Archive updates (automatic)

Newsletter

Update top promos on homepage (2x/month)

Refresh content (2x/month)

Update color palette

On Sale Now

Subscription module update

Free Stuff

Horoscopes

Passionate Monogamy: Q&A with John Gray (rotation)

Homepage content refresh**

Relationship Doctor (rotation)

Beauty Expert (rotation)

Special feature*** (e.g., Game of Married Life, Couples on the Couch)

Message boards****

Project mgt. (planning, scheduling, content/asset mgt., user email, reporting,
meeting)

 

--------------------------------------------------------------------------------



House Beautiful Site Maintenance (Updated 07/08/04)

Weekly Monthly Annually As Needed

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Update homepage – rotation of featured content

Update department pages as warranted by new features

Update color palette

In This Issue

Update subscription module

3-6 features*

Update column main pages

Archive update

Update community main page (2x/month)

Newsletter

New Quiz (as warranted by magazine content, e.g. Art & Antiques Quiz)

Surveys**

Message boards (community)

Project mgt. (planning, scheduling, content/asset mgt., user email, reporting,
meeting)

Adjust left nav bar

Replace outdated logo art

 

--------------------------------------------------------------------------------



Marie Claire Site Maintenance (updated 07/08/04)

Monthly Biannually As Needed

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Update homepage

Update department main pages and column main pages

Update subscription module

Update logo/palette across entire site

2 magazine excerpts from current issue (fashion or beauty, world issues, new
looks)

In This Issue

Free for You jump page

Newsletter

1 main feature (choice of content)

1 poll max. (to be built in Opinionware)

Update department pages to promote New Looks feature 2x/year

Petition to Congress (not in contract)

Project mgt. (planning, scheduling, content/asset mgt., reporting, meeting)

 

--------------------------------------------------------------------------------



Town & Country Site Maintenance (Updated 07/08/04)

Monthly Quarterly Annually As Needed

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Update homepage

Update department main pages and column main pages

Update logo/palette across entire site

3 magazine excerpts from current issue

Update subscription module

In This Issue; past issue archive

Update Horoscopes

Newsletter

New Town & Country Guide (or additional lengthy feature)*

Update community main page

Astrology Guide**

Project mgt. (planning, scheduling, content/asset mgt., user email, reporting,
meeting)

Message board

 

--------------------------------------------------------------------------------



Exhibit G

TRADEMARKS

I. IV Marks:     iVillage       II. Hearst Marks:          

Registered Trademarks

    After College
Bedside Astrologer
Better Way (The)
Cosmopolitan
Cosmopolitan All About Men
Country Living Country Travels
Country Living Restoration
Cosmopolitan (stylized)
Good Housekeeping
Good Housekeeping Decorating & Home Improvement                Good Housekeeping
Editors Entertain           Good Housekeeping Holiday Best
Good Housekeeping Smart Cooking
Green Watch
House Beautiful
House Beautiful Building Manual
House Beautiful Holidays
House Beautiful Home Remodeling & Decorating
House Beautiful’s Home Remodeling
Houses & Plans
Life After College
Marie Claire
Redbook
Stylewatch
Town & Country          

Applied For

    Country Living’s Healthy Living
Easy Cooking
Fun-Fearless-Female
Good Housekeeping Family Adventures          

Common Law

   

Country Living
Town & Country Travel

     

--------------------------------------------------------------------------------



Exhibit H



                            Paid Subscription iVil Commission Table            
  Level of Paid Subscription                   Revenue Generated per Contract
Year     Incremental     Dollars of Remit to iVil   From     To     Remit    
From     To   $ -   $ 2,225,000     30 % $ —   $ 667,500.00   2,225,001    
3,500,000     45 %   667,500.45     1,241,250.00   3,500,001     5,000,000    
50 %   1,241,250.50     1,991,250.00   > $5,000,001     Level Achieved     55 %
  1,991,250.55     Level Achieved                               The above table
works as follows:               The first $2,225,000 in Paid Subscription
Revenue will receive a 30% remit, the   next $1,175,000 in Paid Subscription
Revenue will receive a remit of 45% and   the next $1,500,000 in Paid
Subscription Revenue will receive a remit of 50%   and the Paid Subscription
Revenue generated above $ 5,000,000 will receive   a remit of 55%.              
                                                                    Advertising
Royalty Guarantee to Hearst Table         Level of Total Paid Subscription      
              Revenue Generated per Contract Year         Prorata Ad Royalty
Guarantee   From     To           From     To   $ -   $ 2,225,000         $
650,000.00     650,000.00   2,225,001     3,500,000           649,999.84   $
450,000.00   >$3,500,001                 None                                  
  Advertising Revenue Royalty Percent Payable to Hearst Table         Level of
Paid Subscription     Royalty               Revenue Generated per Contract Year
    Paid on               From     To     Ad Revenue             $ -   $
2,225,000     20 %           2,225,001     3,500,000     15 %            
3,500,001     5,000,000     10 %           > $5,000,001     Level Achieved     0
%                                                                    

For the avoidance of doubt, IV’s Commission is subject to increase only on the
basis of increases in Paid Subscription Revenue, as opposed to Total Paid
Subscription Revenue, however, the advertising Royalty Guarantee (but not the
advertising Royalty) is subject to pro rata reduction on the basis of Total Paid
Subscription Revenue.

By way of example, in the event that Paid Subscription Revenue in a Contract
Year is $2,000,000 and Total Paid Subscription Revenue in that Contract Year is
$2,500,000, then IV would be entitled to a Commission in the amount of thirty
percent (30%) of $2,000,000. However, the Advertising Royalty Guarantee payable
will be adjusted as follows: in this example, divide $275,000, representing the
increment of Total Paid Subscription Revenue over the threshold of $2,225,000 by
$1,275,000 representing the total amount of Total Paid Subscription Revenue
achievable in the increment category and the result yields the basis for the
Advertising Royalty Guarantee reduction percentage, in this example, 21.57%.
Multiply that percentage by the difference between the maximum advertising
Royalty Guarantee of $650,000 and the minimum advertising Royalty Guarantee for
the applicable revenue range of $450,000 (that is $200,000) and the result
yields the amount of the reduction, in this case $43,140, and subtract that
amount from the maximum advertising Royalty Guarantee of $650,000. Thus under
this example, the Advertising Royalty Guarantee would be $606,860 and, the
advertising Royalty remains at twenty percent (20%) of Net Advertising Revenues.

As another example, if Paid Subscription Revenue is $3,000,000 and Total Paid
Subscription Revenue is $3,700,000, then IV would be entitled to a Commission in
the amount of 30% of $2,225,000, plus 45% of the difference between $3,000,000
and $2,225,000 (being $775,000) for a total Commission of $1,016,250. The
advertising Royalty Guarantee based on Total Paid Subscription Revenue of
$3,700,000 is zero, and the advertising Royalty rate is 15% of Net Advertising
Revenues.

--------------------------------------------------------------------------------